Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 1 of 66




                                                          EXHIBIT 2
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 2 of 66




 1
 2   CHRISTOPHER GRIVAKES                                            Formatted: Font: 14 pt
      cg@agzlaw.com
 3   DAMION ROBINSON
 4    dr@agzlaw.com
     AFFELD GRIVAKES LLP
 5   2049 Century Park East, Suite 2460
 6   Los Angeles, CA 90067
     Telephone: 310.979.8700
 7   Facsimile: 310.979.8701
 8   Attorneys for Plaintiff ROBERT ROSS                             Formatted: Right: 0"
 9
10
     Counsel for Plaintiff Robert Ross
11
12
                     THE UNITED STATES DISTRICT COURT
13               FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
15   ROBERT ROSS,                          Case No. 3:19-cv-6669
16
                 Plaintiff,                FIRST AMENDED COMPLAINT
17
          v.
18
     AT&T MOBILITY, LLC, ONE               DEMAND FOR JURY TRIAL
19   TOUCH DIRECT, LLC, and ONE
     TOUCH DIRECT- SAN ANTONIO,
20   LLC,
21               Defendants.
22
23
24
25
26
27
28

                       CIVIL FIRST AMENDED COMPLAINT
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 3 of 66




 1   I.    NATURE OF THE ACTION
 2         1.     This action arises out of AT&T’s failure to protect the sensitive and
 3   confidential account data of its mobile service subscriber, Robert Ross, resulting in
 4   massive violations of Mr. Ross’s privacy, the compromise of his highly sensitive
 5   personal and financial information, and the theft of more than $1 million.
 6         2.     AT&T is the country’s largest mobile service provider. Tens of
 7   millions of subscribers entrust AT&T with access to their confidential information,
 8   including information that can serve as a key to unlock subscribers’ highly
 9   sensitive personal and financial information.
10         3.     Recognizing the harms that arise when mobile subscribers’ personal
11   information is accessed, disclosed, or used without their consent, federal and state
12   laws require AT&T to protect this sensitive information.
13         4.     AT&T also recognizes the sensitivity of this data and promises its 150
14   million mobile subscribers that it will safeguard their private information – and
15   particularly their data-rich SIM cards – from any unauthorized disclosure. AT&T
16   promises it “will protect [customers’] privacy and keep [their] personal
17   information safe” and that it “will not sell [customers’] personal information to
18   anyone, for any purpose. Period.” AT&T repeatedly broke these promises.
19         5.     In an egregious violation of the law and its own promises, and despite
20   advertising itself as a leader in technological development and as a cyber security-
21   savvy company, AT&T breached its duty and promise to Mr. Ross to protect his
22   account and the sensitive data it contained. AT&T failed to implement sufficient
23   data security systems and procedures, instead allowing third parties to gain
24   unauthorized access to Mr. Ross’s AT&T account in order to steal from him.
25         6.     AT&T’s actions and conduct were a substantial factor in causing
26   significant financial and emotional harm to Mr. Ross and his family. But for AT&T
27   employees’, representatives’ and agents’ unauthorized access to Mr. Ross’ account,
28   and AT&T’s failure to protect Mr. Ross through adequate security and oversight
                                        –1–
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 4 of 66




 1   systems and procedures, Mr. Ross would not have had his personal privacy
 2   repeatedly violated and would not have been a victim of SIM swap theft.
 3          7.     Mr. Ross brings this action to hold AT&T accountable for its
 4   violations of federal and state law, and to recover for the grave financial and
 5   personal harm suffered by Mr. Ross and his family as a direct result of AT&T’s acts
 6   and omissions, as detailed herein.
 7   II.    THE PARTIES
 8          8.     Plaintiff Robert Ross is, and at all relevant times was, a resident of
 9   California. Mr. Ross currently resides in San Francisco, California.
10          9.     Mr. Ross was an AT&T mobile customer at all times relevant to this
11   Complaint. He purchased a mobile phone plan from AT&T in San Francisco,
12   California in 2007 for personal use, was an active, paying AT&T mobile subscriber
13   at all times relevant to the allegations in this Complaint, and his business
14   relationship was directly with AT&T at all relevant times.
15          10.    Defendant AT&T Mobility, LLC (hereinafter, “AT&T”) is a Delaware
16   limited liability corporation with its principal office or place of business in
17   Brookhaven, Georgia. AT&T “provides nationwide wireless services to consumers
18   and wholesale and resale wireless subscribers located in the United States or U.S.
19   territories” and transacts or has transacted business in this District and throughout
20   the United States. It is the second largest wireless carrier in the United States, with
21   more than 153 million subscribers, earning $71 billion in total operating revenues
22   in 2017 and $71 billion in 2018. As of December 2017, AT&T had 1,470 retail
23   locations in California.0F1
24          11.    AT&T provides wireless service to subscribers in the United States.
25   AT&T is a “common carrier” governed by the Federal Communications Act
26   (“FCA”), 47 U.S.C. § 151 et seq. AT&T is regulated by the Federal
27
     1
      “About Us,” AT&T, available at https://engage.att.com/california/about-us/. All URLs in this
28   complaint were last accessed on October 15, 2019.
                                            –2–
                     Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 5 of 66




 1   Communications Commission (“FCC”) for its acts and practices, including those
 2   occurring in this District.
 3             12.    AT&T Inc., AT&T’s parent company, acknowledged in its 2018
 4   Annual Report that its “profits and cash flow are largely driven by [its] Mobility
 5   business” and “nearly half of [the] company’s EBITDA (earnings before interest,
 6   taxes, depreciation and amortization) come from Mobility.”2
 7             13.    Defendant One Touch Direct, LLC (“One-Touch Direct”) is a Florida
 8   Corporation with its principal place of business in Tampa, Florida. Plaintiff is
 9   informed and believes and thereon alleges that AT&T contracted with One-Touch
10   Direct to provide call center services for AT&T’s mobile phone customers.
11             14.    Defendant One Touch Direct - San Antonio, LLC (“One-Touch
12   Direct-SA”) is a Florida Corporation with its principal place of business in Tampa,
13   Florida. Plaintiff is informed and believes and thereon alleges that One-Touch
14   Direct-SA is a subsidiary of One Touch Direct - SA and the employer of the
15   customer service representative(s) who executed the remote SIM swap on
16   Plaintiff’s mobile phone.
17             15.    At all relevant times, One Touch Direct and One Touch Direct-SA
18   were AT&T’s authorized representatives and agents and performed services for
19   AT&T which were within the usual course of AT&T’s business.
20             16.    At all relevant times, AT&T dictated and controlled the manner and
21   means by which One Touch Direct and One Touch Direct-SA performed their
22   services for AT&T. On information and belief, AT&T entered into a master
23   service agreement with One Touch Direct which governed the terms and condition
24   of AT&T’s relationship with One Touch Direct and its subsidiaries such as One
25   Touch Direct-SA, and which required the One Touch entities to strictly adhere to
26   AT&T’s guidelines, protocols, policies, and procedures relating to customer
27
28   2
         Id.
                                           –3–
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 6 of 66




 1   service, including those relating to SIM swaps. Furthermore, AT&T controlled the
 2   security measures it implemented across its entire network operation (including its
 3   own call centers and third- party call centers), as well as the data accumulated
 4   across the entire network, to monitor, detect and prevent unauthorized SIM swaps.
 5          17.    At all relevant times, One Touch Direct and One Touch Direct-SA
 6   employees identified themselves to Mr. Ross as “AT&T” rather than One Touch
 7   Direct (at AT&T’s direction), had full access to and use of the AT&T customer
 8   database which enabled them to perform customer service functions (including
 9   SIM swaps), did not disclose that they were employed by One Touch Direct, and
10   were in essence de facto employees of AT&T.
11          12.
12   III.   JURISDICTION AND VENUE
13          13.18. This Court has jurisdiction over this matter under 28 U.S.C. § 1331
14   because this case arises under federal question jurisdiction under the Federal
15   Communications Act (“FCA”). The Court has supplemental jurisdiction under 28
16   U.S.C. § 1367 over the state law claims because the claims are derived from a
17   common nucleus of operative facts. The Court also has jurisdiction over this
18   action pursuant to 28 U.S.C. § 1332 because Mr. Ross is a citizen of a different
19   state than AT&T, One Touch Direct, and One Touch Direct-SA.
20          14.19. This Court has personal jurisdiction over AT&T and its contractors
21   One Touch Direct and One Touch Direct-SA because AT&T purposefully directs its
22   conduct at California, transacts substantial business in California (including in this
23   District), has substantial aggregate contacts with California (including in this
24   District), engaged and is engaging in conduct that has and had a direct, substantial,
25   reasonably foreseeable, and intended effect of causing injury to persons in
26   California (including in this District), and purposely avails itself of the laws of
27   California. AT&T had more than 33,000 employees in California as of 2017, and
28
                                          –4–
                   Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 7 of 66




 1   1,470 retail locations in the state.3 Mr. Ross purchased his AT&T mobile plan in
 2   California, visited AT&T retail locations in California, and was injured in
 3   California by the acts and omissions alleged herein.
 4            15.20. In accordance with 28 U.S.C. § 1391, venue is proper in this District
 5   because a substantial part of the conduct giving rise to Mr. Ross’ claims occurred
 6   in this District and Defendant transacts business in this District. Mr. Ross
 7   purchased his AT&T mobile plan in this District and was harmed in this District,
 8   where he resides, by AT&T’sthe acts and omissions of Defendants, as detailed
 9   herein.
10   IV.      ALLEGATIONS APPLICABLE TO ALL COUNTS
11            16.21. As a telecommunications carrier, AT&T is entrusted with the
12   sensitives mobile account information and personal data of millions of Americans,
13   including Mr. Ross’ confidential and sensitive personal and account information.
14   AT&T’s duties to safeguard customer information are non-delegable to any other
15   entity, including its third-party call center service providers such as the One Touch
16   Direct entities.
17            17.22. Despite its representations to its customers and its obligations under
18   the law, AT&T has failed to protect Mr. Ross’ confidential information. In October
19   2018, AT&T employees, representatives and agents obtained unauthorized access
20   to Mr. Ross’ AT&T mobile account, viewed his confidential and proprietary
21   personal information, and transferred control over Mr. Ross’ AT&T mobile
22   number and service from Mr. Ross’ phone to a phone controlled by third-party
23   hackers. The hackers then immediately utilized their control over Mr. Ross’
24   AT&T mobile number—control secured with necessary and direct assistance from
25   AT&T employees, representatives and agents —to access and take control of his
26   personal and digital finance accounts and steal $1 million from Mr. Ross.
27
28   3
         “About Us,” AT&T California, supra at 1.
                                              –5–
                 Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 8 of 66




 1         18.23. This type of telecommunications account hacking behavior is known
 2   as “SIM swapping.”
 3         A.     SIM Swapping is a Type of Identity Theft Involving the Transfer
 4                of a Mobile Phone Number

 5         19.24. Mr. Ross was the target victim of an unauthorized “SIM swap” on
 6   October 26, 2018.
 7         20.25. A “SIM swapping” refers tois a relatively simple scheme, wherein
 8   third partiesa hacker take gains control of a victim’s mobile phone number and
 9   service in order to intercept communications, including text messages, intended for
10   the victim. The hackers then use that phone number as a key to access and take
11   over the victim’s digital accounts, such as email, file storage, and financial
12   accounts.
13         21.26. Most mobile phones, including the iPhone owned by Mr. Ross at the
14   time of his SIM swap, have an internal SIM (“subscriber identity module”) card. A
15   SIM card is a small, removable chip that allows a mobile phone to communicate
16   with the mobile carrier’s network and the carrier to know what subscriber account
17   is associated with that mobile phone. The connection between the mobile phone
18   and the SIM card is made through the carrier, which associates each SIM card with
19   the physical phone’s IMEI (“international mobile equipment identity”), which is
20   akin to the mobile phone’s serial number. Without an activated SIM card and
21   effective SIM connection, a mobile phone typically cannot send or receive calls or
22   text messages over the carrier network. SIM cards can also store a limited amount
23   of account data, including contacts, text messages, and carrier information, and that
24   data can help identify the subscriber.
25         22.27. The SIM card associated with a mobile phone can be changed. If a
26   carrier customer buys a new phone that requires a different sized SIM card, for
27   example, the customer can associate his or her account with a new SIM card and
28   the new phone’s IMEI by working with their mobile carrier to effectuate the
                                         –6–
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 9 of 66




 1   change. This allows carrier customers to move their mobile number from one
 2   mobile phone to another and to continue accessing the carrier network when they
 3   switch mobile phones. For a SIM card change to be effective, the carrier must is
 4   required by law to authenticate that the change request is legitimate and actualize
 5   the change. AT&T allows its employees, representatives and agents to conduct
 6   SIM card changes for its customers remotely or in its retail stores, and does so
 7   numerous times daily with inadequate protections against unauthorized SIM
 8   swaps.
 9          23.28. An unauthorized SIM swap refers to an illegitimate SIM card change.
10   During a SIM swap attack, the a carrier representative switches the SIM card
11   number associated with the victim’s mobile account is switched from the victim’s
12   phone to a phone controlled by a third partyhacker. This literally re-routes the
13   victim’s mobile phone service — including any incoming data, texts, and phone
14   calls associated with the victim’s phone — from the victim’s physical phone to a
15   physical phone controlled by the third party (also referred to herein as a
16   “hacker”)hacker. The hacker’s phone then becomes the phone associated with the
17   victim’s carrier account, and the hacker receives all of the text messages and phone
18   calls intended for the victim.4 MeanwhileSimultaneously, the victim’s mobile
19   phone loses its ability to connect to the carrier network and displays “No Service”.
20          24.    Once hackers have are given control over the victim’s phone number,
21   they can immediately use that control to access and take complete control of the
22   victim’s personal online accounts, such as email and banking accounts, through
23   exploiting password reset links and codes sent via text message to the now-hacker-
24
     4
25     As described by federal authorities in prosecuting SIM swap cases, SIM swapping enables
     hackers to “gain control of a victim’s mobile phone number by linking that number to a
26   subscriber identity module (‘SIM’) card controlled by [the hackers]—resulting in the victim’s
     phone calls and short message service (‘SMS’) messages being routed to a device controlled by
27   [a hacker].” United States of America v. Conor Freeman, et al., No. 2:19-cr-20246-DPH-APP
     (E.D. Mich. Filed Apr. 18, 2019) (hereafter, “Freeman Indictment”) (attached hereto as Exhibit
28   A), ECF. No. 1 at ¶ 3.
                                             –7–
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 10 of 66




 1   controlled-phone or the two-factor authentication processes associated with the
 2   victim’s digital accounts. Two-factor authentication allows digital accounts to be
 3   accessed without a password or allows the account password to be changed. One
 4   common form of two-factor authentication enabled, allowed, and used by AT&T
 5   itself is through text messaging. Rather than enter a password, the hacker requests
 6   that a password reset link or code be sent to the mobile phone number associated
 7   with the victim’s online account which AT&T makes possible. Because the hacker
 8   now controls the victim’s phone number, the reset code is sent to the hacker. The
 9   hacker can then log into, and change the password for, the victim’s account,
10   allowing the hacker to access and take complete control of the contents of the
11   account.5
12          29.
13          25.30. Therefore, obtaining access to and control over a victim’s mobile
14   phone service is a the central part of breaking into the victim’s other online
15   accounts, such as email services or financial accounts. The sole reason for the
16   fraudulent SIM swap is for the hackers to take control of the victims’ financial and
17   online accounts that would not otherwise be accessible. A SIM swap is an
18   extremely high-risk transaction, as it directly enables the hacker to take control of a
                                                                                                         Formatted: Font: 12 pt
19   victim’s life.
20          26.31. The involvement of a SIM swap victim’s mobile carrier is critical to
21   an unauthorizedeffective SIM swap. In order for an unauthorized SIM swap to
22   occur and for a SIM swap victim to be at any risk, the carrier must pro-actively and
23   intentionally activate the SIM card in the hacker’s phone, which simultaneously
24   results in receive a request to change a victim’sthe SIM card in the victim’s phone
25   5
       See, e.g., Id. at ¶ 4 (“Once [hackers] had control of a victim’s phone number, it was leveraged
26   as a gateway to gain control of online accounts such as the victim’s email, cloud storage, and
     cryptocurrency exchange accounts. Sometimes this was achieved by requesting a password-reset
27   link be sent via [text messaging] to the device control by [hackers]. Sometimes passwords were
     compromised by other means, and [the hacker’s] device was used to received two-factor
28   authentication (‘2FA’) message sent via [text message] intended for the victim.”).
                                              –8–
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 11 of 66




 1   to be deactivated. At that point, the victim’s phone will display “No Service” as
 2   their phone can no longer connect to the carrier’s network. and effectuate the
 3   transfer of the victim’s phone number from one SIM card to another.
 4         27.32. Upon information and belief, in Mr. Ross’s case, not only did AT&T
 5   employeesemployees,representatives and agents access his account without
 6   authorization, they also changed his SIM card number to a phone controlled by
 7   hackers, who then immediately used that control to steal from Mr. Ross and access
 8   sensitive personal information.
 9         B.     AT&T Allowed Facilitated Unauthorized Access to Mr. Ross’
10                AT&T Account and Gave Control of His Account to Hackers
11         28.33. AT&T employees, representatives and agents accessed Mr. Ross’
12   AT&T mobile account without his authorization, obtained his confidential and
13   proprietary personal information, and gave complete control of his mobile service
14   to hackers – all without Mr. Ross’ knowledge or consent. Those hackers then
15   immediately used their control over Mr. Ross’ mobile phone number to access ant
16   and take control of his sensitive and confidential information and accounts and
17   steal more than $1 million from him and access sensitive personal information
18   such as passports, drivers’ licenses and birth certificates.
19         29.34. On October 26, 2018 at approximately 6:00 PM PT, Mr. Ross began
20   receiving notifications that someone was attempting to withdraw currency from his
21   account at Gemini, a provider of financial services. This caused Mr. Ross
22   significant distress because, at the time, Mr. Ross had $500,000 in USD in his
23   Gemini account.
24         30.35. At approximately the same time, Mr. Ross noticed that his AT&T
25   mobile phone had lost service and displayed “No Service”, and he also noticed that
26   he was automatically logged out of his Gmail account.
27         31.36. Mr. Ross immediately suspected that a hacker attack was underway
28   and took his mobile phone to an Apple store for assistance.
                                       –9–
                 Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 12 of 66




 1         32.37. Apple representatives assisted Mr. Ross in contacting AT&T Customer
 2   Support. At that time, an AT&T employee employee, representative and agent
 3   informed the Apple representatives that Mr. Ross’ SIM card had been changed.
 4   AT&T employees employees, representatives and agents advised the Apple
 5   representatives to provide Mr. Ross with a new SIM card, and then Apple
 6   employees replaced the SIM card in Mr. Ross’ phone. AT&T then activated the
 7   new SIM card, restoring Mr. Ross’ access to his AT&T mobile number and account
 8   services.
 9         33.38. When Mr. Ross returned home that evening, he called AT&T’s
10   customer service to discuss the unauthorized access to his account by AT&T
11   employees employees, representatives and agents and the unauthorized SIM swap.
12   An AT&T customer service representative who identified himself as Ryan S. (with
13   a representative identification number RS410M) informed Mr. Ross that an
14   unauthorized SIM swap had occurred on his service at approximately 5:47 PM PT
15   by AT&T representative Cristelo V. (with a representative identification number
16   CV921H).
17         34.39. AT&T representative Ryan S. also informed Mr. Ross that this
18   unauthorized SIM swap request was made using customer owned and maintained
19   equipment (“COAM”), and explained that COAM is a mobile phone that is not
20   provided by AT&T and would generally be of unknown origin to AT&T (for
21   example, a hacker might purchase a used mobile phone on the internet).
22   Furthermore, Ryan S. expressed surprise that this SIM swap was executed as he
23   said told Mr. Ross it was against AT&T internal policies for an AT&T
24   representative to execute a COAM-originated SIM swap request from anyone
25   calling in to an AT&T call center. Ryan S further represented that he made a
26   specific note of this violation of AT&T’s own policy in Mr. Ross’ account, reading
27   the note verbally to Mr. Ross “I have informed customer that a SIM card and IMEI
28   change occurred on 10/26/18 at 5:47pm. This change was approved by agent which
                                      – 10 –
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 13 of 66




 1   is a direct violation of the ATT activation policy.” After a couple of hours on this
 2   call, Ryan S told Mr. Ross that his supervisor would take over the call, which she
 3   did, and immediately told Mr. Ross that Ryan S should not have given the
 4   information he did to Mr. Ross, and she immediately and abruptly terminated the
 5   call, causing further distress to Mr. Ross.
 6             35.40. AT&T employees, representatives and agents employees(including
 7   Ryan S.) represented to Mr. Ross that AT&T would place a warning on his account
 8   stating that he was experiencing fraud and instructing AT&T employees not to
 9   change anything on his account – including his SIM card.
10             36.41. AT&T informs its customers that verbal account passcodes—which
11   are different than online account sign-in passwords or the passcodes used to access
12   a mobile device—are used to protect customer’s mobile accounts and may be
13   required when a customer manages their AT&T account online or in an AT&T
14   store.6
15             37.42. Within minutes of AT&T giving control over Mr. Ross’s AT&T mobile
16   number to the hackers, they used that control to access and take over Mr. Ross’
17   accounts at his financial services providers, including but not limited to, Coinbase,
18   Gemini, and Binance. Coinbase and Gemini allow their users to store US dollars
19   that can be used to buy and sell cryptocurrencies (such as bitcoin) within the user’s
20   account, in a similar way to how users can store US dollars used to buy and sell
21   stocks at financial services providers such as Fidelity, Schwab, and E*Trade.
22             38.43. At the time of the SIM swap attack, Mr. Ross had approximately
23   $500,000 in US dollars in his Gemini account and approximately $500,000 in US
24   dollars in his Coinbase account. By utilizing their control over Mr. Ross’ mobile
25   phone number, which AT&T gave them, third-party hackers were able to access
26   and take control of these accounts of Mr. Ross and control the entire USD amounts
27
     6
      “Get info on passcodes for mobile accounts,” AT&T, available at
28   https://www.att.com/esupport/article.html#!/mobile/KM1049472?gsi=tp3wtr.
                                          – 11 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 14 of 66




 1   he held in both accounts. The hackers used Mr. Ross’s $1,000,000 in US dollars to
 2   purchase bitcoin—a type of cryptocurrency that can be difficult to trace—and then
 3   the hackers transferred that bitcoin into accounts they controlled at a different
 4   financial services provider. This made the cryptocurrency exceedingly difficult to
 5   trace, let alone recover.7
 6           39.44. The hackers also transferred cryptocurrency worth approximately
 7   $3,000 from Mr. Ross’ Binance account into accounts they controlled, thereby
 8   stealing those funds from him as well.
 9           40.45. The hackers also used their control over Mr. Ross’ AT&T mobile
10   phone number to access, change the passwords, and take control of several of Mr.
11   Ross’ most sensitive online accounts, including, but not limited to, his Authy,
12   Google, Yahoo!, and DropBox accounts. In taking over his Google account, the
13   hackers also changed his passwords and the phone number linked to Mr. Ross’
14   two-factor authentication for these accounts, which made it impossible for Mr.
15   Ross to regain immediate access to, let alone control of, these accounts (because
16   any requests to remind him of or reset the password no longer were sent to Mr.
17   Ross’ mobile phone, but rather to the hacker’s phone). It took Mr. Ross
18   approximately 7-10 days to regain access to and restore control over his email and,
19   and longer for his other online personal accounts, and several weeks to regain
20   access to the accounts taken over at his other financial services providers. In
21   addition, the hackers deleted several weeks-worth of emails and substantial data
22   from Mr. Ross’ Google account. Mr. Ross has not been able to recover any of this
23   data.
24
25   7
       See Investigation Report, Regional Enforcement Allied Computer Team, California v. Nicholas
26   Truglia (Oct. 2018) (attached hereto as Exhibit B) at p. 8 (“explaining that “all of Robert R.’s
     funds stored in Coinbase (approximately $500,000) and Gemini (approximately $500,000) had
27   been held in USD. The [hacker] used all the funds in USD at both exchanges to purchase
     bitcoins, then immediately withdrew all of the bitcoins. … This information was subsequently
28   verified by obtaining records directly from Coinbase and Gemini via search warrant.”).
                                            – 12 –
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 15 of 66




 1         41.46. Criminal investigations by the California-based Regional Enforcement
 2   Allied Computer Team (“REACT”), a multi-jurisdictional law enforcement
 3   partnership specializing in cybercrime, into the October 2018 breach of Mr. Ross’
 4   AT&T account and the resulting theft revealed the involvement of a third-party
 5   hacker named Nicholas Truglia, who was arrested by REACT detectives on
 6   November 13, 2018, and faces 21 felony counts in Santa Clara County for SIM
 7   swaps and related thefts, including against Mr. Ross. In their investigation report,
 8   REACT detectives specifically wrote that they obtained a search warrant for AT&T
 9   records pertaining to these thefts, and in response, AT&T provided REACT
10   investigators with records that showed the same mobile device used by the hacker
11   (identified through the devices IMEI number) had been used to effect the account
12   takeovers of Mr. Ross, as well as the accounts of several other victims. In total, the
13   records indicated that, prior to the unauthorized and illegal SIM swap and theft
14   facilitated by AT&T against Mr. Ross, 11 unique phone numbers had been SIM
15   swapped using this device between October 5 and October 26, 2018. It is
16   incredulous that AT&T not only allowed these other unauthorized SIM swaps to
17   happen, resulting in several other victims, but certainly knew or should have
18   known that the same mobile device used to SIM swap other victims was already
19   being used by a hacker who later used that same device to SIM swap Mr. Ross.
20   Even the most basic check by AT&T would have easily flagged this IMEI as being
21   used to perpetrate completely unauthorized and illicit SIM swaps well prior to the
22   unauthorized and illegal SIM swap against Mr. Ross, which resulted within 45
23   minutes of the theft of almost his entire life's savings of $1,000,000.
24         42.47. Mr. Ross’ financial and personal life have been uprooted as a result of
25   AT&T’s failure to safeguard his account.
26         43.48. As a result of the SIM swap detailed above, Mr. Ross lost more than
27   $1 million in USD. This money constituted the majority of Mr. Ross’ life savings
28
                                         – 13 –
                 Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 16 of 66




 1   and the money he had saved for his daughter’s college fund as well as his own
 2   retirement.
 3          44.49. The financial strain resulting from the robbery of Mr. Ross has caused
 4   extreme emotional distress for Mr. Ross. The loss of his savings caused massive
 5   disruption in Mr. Ross’ financial planning and caused him to worry about the
 6   financial well-being of himself and his daughter. He has suffered, and continues to
 7   suffer, from severe anxiety, fear, weight gain, depression, and loss of sleep as a
 8   direct result.
 9          45.50. Additionally, Mr. Ross’ and his minor daughter’s sensitive and
10   confidential personal information have been compromised as a result of the SIM
11   swaps. Mr. Ross stored color copies of their passports, drivers’ licenses, and birth
12   certificates in the online accounts which were taken over by the hackers as a result
13   of the AT&T-facilitated SIM swap. Ten years of Mr. Ross’ sensitive and
14   confidential tax returns were also compromised. All of this information is now at
15   extraordinarily high risk of being posted or bought and sold on the dark web by
16   criminals and identity thieves, putting Mr. Ross and his minor child at ongoing risk
17   of significant privacy violations, identity theft, and countless additional unknown
18   harms for the rest of their lives.
19          C.        AT&T’s Failure to Protect Mr. Ross’ Account from Unauthorized
20                    Access Violates Federal Law

21          46.51. AT&T is the world’s largest telecommunications company and
22   provider of mobile telephone services. As a common carrier,8 AT&T is governed
23   by the Federal Communications Act of 1934, as amended (“FCA”), 9 and
24   corresponding regulations passed by the FCC.10
25
26
27   8
       47 U.S. Code § 153(51).
     9
       47 U.S.C. § 151 et seq.
28   10
        47 C.F.R. § 64.2001 et seq.
                                          – 14 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 17 of 66




 1          47.52. Recognizing the sensitivity of data collected by mobile carriers,
 2   Congress, through the FCA, requires AT&T to protect Mr. Ross’ sensitive personal
 3   information to which it has access as a result of its unique position as a
 4   telecommunications carrier.11
 5          48.53. Section 222 of the FCA, which became part of the Act in 1996,
 6   requires AT&T to protect the privacy and security of information about its
 7   customers. Likewise, Section 201(b) of the Act requires AT&T’s practices related
 8   to the collection of information from its customers to be “just and reasonable” and
 9   declares unlawful any practice that is unjust or unreasonable.12
10          49.54. AT&T’s most specific obligations to protect its customers concerns a
11   specific type of information, called Customer Proprietary Information and Other
12   Customer Information, and known by the acronym “CPNI.”13 Specifically, the
13   FCA “requires telecommunications carriers to take specific steps to ensure that
14   CPNI is adequately protected from unauthorized disclosure.”14
15          50.55. Carriers like AT&T are liable for failures to protect their customers
16   unauthorized disclosures.15 The FCC has also stated that “[t]o the extent that a
17   carrier’s failure to take reasonable precautions renders private customer
18   information unprotected or results in disclosure of individually identifiable CPNI, .
19   . . a violation of section 222 may have occurred.”16
20          51.56. CPNI is defined as “information that relates to the quantity, technical
21   configuration, type, destination, location, and amount of use of a
22   11
        47 U.S.C. § 222.
23   12
        47 U.S.C. § 201(b).
     13
        47 U.S.C. § 222(a).
24   14
        Report and Order and Further Notice of Proposed Rulemaking, In the Matter of
25   Implementation of the Telecommunications Act of 1996: Telecommunications Carriers’ Use of
     Customer Proprietary Network Information and Other Customer Information, 22 F.C.C. Rcd.
26   6927 ¶ 1 (April 2, 2007) (hereafter, “2007 CPNI Order”).
     15
        47 U.S.C. §§ 206, 207.
27   16
        Declaratory Ruling, In the Matter of Implementation of the Telecommunications Act of 1996:
     Telecommunications Carriers’ Use of Customer Proprietary Network Information & Other
28   Customer Information, 28 F.C.C. Rcd. 9609 ¶ 30 (2013) (hereafter, “2013 CPNI Order”).
                                            – 15 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 18 of 66




 1   telecommunications service subscribed to by any customer of a
 2   telecommunications carrier, and that is made available to the carrier by the
 3   customer solely by virtue of the carrier-customer relationship; and . . . information
 4   contained in the bills pertaining to telephone exchange service or telephone toll
 5   service received by a customer of a carrier.”17
 6          52.57. As AT&T has admitted to customers, SIM swap attacks constitute a
 7   CPNI breach.
 8          53.58. Mr. Ross’ CPNI was breached by one or more AT&T employees
 9   employees, representatives and agents when they accessed his account and
10   swapped his SIM card number without his authorization. When employees,
11   representatives and agentsemployees accessed Mr. Ross’ account, his CPNI was
12   visible. On information and belief, this included, but was not limited to,
13   information about the configuration, type, and use of his subscribed AT&T
14   services, his personal information, his SIM card details, and his billing
15   information. AT&T employees employees, representatives and agents then used
16   this information to effectuate an unauthorized SIM swap.
17          54.59. This type of unauthorized use of Mr. Ross’ CPNI is illegal under the
18   FCA. The FCA forbids AT&T from “us[ing], disclos[ing], or permit[ting] access
19   to” CPNI, except in limited circumstances.18 This extends to the carrier’s own
20   employees employees, representatives and agents.
21          55.60. AT&T may only use, disclose, or permit access Mr. Ross’ CPNI: (1)
22   as required by law; (2) with his approval; or (3) in its provision of the
23   telecommunications service from which such information is derived, or services
24   necessary to or used in the provision of such telecommunications service.19
25
26
27   17
        47 U.S.C. § 222(h)(1).
     18
        47 U.S.C. § 222(c)(1).
28   19
        47 U.S.C. § 222.
                                         – 16 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 19 of 66




 1   Beyond such use, “the Commission’s rules require carriers to obtain a customer’s
 2   knowing consent before using or disclosing CPNI.”20
 3          56.61. AT&T failed to protect Mr. Ross from authorized use of his CPNI.
 4   AT&T permitted its employees, representatives and agentsemployees to use and/or
 5   disclose Mr. Ross’ CPNI without obtaining Mr. Ross’ knowing consent beforehand.
 6   AT&T employees employees,representatives and agents, acting within the scope of
 7   their employment and agency, likewise did not seek Mr. Ross’ knowing consent
 8   before using, disclosing, and/or permitting access to his CPNI when they accessed
 9   his account and swapped his SIM card. Instead, AT&T employees, representatives
10   and agentsemployees authorized a COAM SIM swap over the phone, in violation
11   of AT&T’s own internal policies. Because such conduct does not fit within the
12   FCA’s recognized legitimate uses, it constitutes a violation of the FCA.
13          57.62. Pursuant to the FCA, the FCC has developed comprehensive rules
14   concerning AT&T’s obligations under its duty to protect customers’ CPNI.21 This
15   includes rules “designed to ensure that telecommunications carriers establish
16   effective safeguards to protect against unauthorized use or disclosure of CPNI.” 22
17   The FCC specifically recognizes that “[a]bsent carriers’ adoption of adequate
18   security safeguards, consumers’ sensitive information… can be disclosed to third
19   parties without consumers’ knowledge or consent.”23 In a 2013 order, the FCC
20   “clarif[ied] existing law so that consumers will know that their carriers must
21   safeguard these kinds of information so long as the information is collected by or
22
23
24
     20
25      2007 CPNI Order ¶ 8 (emphasis added).
     21
        See 47 CFR § 64.2001(“The purpose of the rules in this subpart is to implement section 222 of
26   the Communications Act of 1934, as amended, 47 U.S.C. 222.”). The FCC also regularly
     releases CPNI orders that promulgate rules implementing its express statutory obligations. See
27   2007 CPNI Order and 2013 CPNI Order.
     22
        2007 CPNI Order ¶ 9; see also Id. at ¶ 35; 47 U.S.C. § 222(c); 47 C.F.R. § 64.2009.
28   23
        Id.
                                             – 17 –
                 Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 20 of 66




 1   at the direction of the carrier and the carrier or its designee24 has access to or
 2   control over the information.”25
 3          58.63. Pursuant to these rules, AT&T must “implement a system by which
 4   the status of a customer’s CPNI approval can be clearly established prior to the use
 5   of CPNI.”26 AT&T is also required to “design their customer service records in
 6   such a way that the status of a customer’s CPNI approval can be clearly
 7   established.”27 The FCC’s rules also “require carriers to maintain records that track
 8   access to customer CPNI records.”28
 9          59.64. Upon information and belief, AT&T has failed to implement such a
10   system. The fact that Mr. Ross’ account was accessed, and his SIM card number
11   was changed without his authorization, demonstrates AT&T’s failures in this
12   regard.
13          60.65. AT&T is also required to “train their personnel as to when they are
14   and are not authorized to use CPNI, and carriers must have an express disciplinary
15   process in place.”29
16          61.66. Upon information and belief, AT&T has failed to properly train and
17   supervise their its personnel, contractors, representatives and agents, as reflected
18   by an AT&T employee,representative and agent’semployee’s involvement in Mr.
19   Ross’ breaches – and that employee, representative’s and agent’semployee’s ability
20   to so easily effectuate a SIM swap in violation of AT&T’s own internal policies.
21          62.67. AT&T has also breached its duty to safeguard Mr. Ross’ CPNI from
22   data breaches, in violation of Section 222(a) and Section 201(b) of the FCA.
23
24   24
        In the ruling, “designee” is defined as “an entity to which the carrier has transmitted, or
25   directed the transmission of, CPNI or is the carrier’s agent.” Id. n. 1.
     25
        Id. at ¶ 1 (emphasis added).
     26
26      2007 CPNI Order ¶¶ 8-9 (emphasis added); see also 47 C.F.R. § 64.2009(a).
     27
        Id. ¶ 9.
27   28
        Id.
     29
        47 C.F.R. § 64.2009(b) “Safeguards required for use of customer proprietary network
28   information”.
                                               – 18 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 21 of 66




 1          63.68. The FCC has “[made] clear that carriers’ existing statutory obligations
 2   to protect their customers’ CPNI include[s] a requirement that carriers take
 3   reasonable steps, which may include encryption, to protect their CPNI databases
 4   from hackers and other unauthorized attempts by third parties to access CPNI.”30
 5          64.69. AT&T failed to take reasonable steps to protect Mr. Ross’ CPNI,
 6   thereby allowing third-party hackers to access his CPNI.
 7          65.70. The FCC also requires that carriers inform customers – and law
 8   enforcement – “whenever a security breach results in that customer’s CPNI being
 9   disclosed to a third party without that customer’s authorization.”31 This
10   requirement extends to any unauthorized disclosure.
11          66.71. In adopting this requirement, the FCC rejected the argument that it
12   “need not impose new rules about notice to customers of unauthorized disclosure
13   because competitive market conditions will protect CPNI from unauthorized
14   disclosure.”32
15          67.72. Instead, the FCC found that “[i]f customers and law enforcement
16   agencies are unaware of [unauthorized access], unauthorized releases of CPNI will
17   have little impact on carriers’ behavior, and thus provide little incentive for carriers
18   to prevent further unauthorized releases. By mandating the notification process
19   adopted here, we better empower consumers to make informed decisions about
20   service providers and assist law enforcement with its investigations. This notice
21   will also empower carriers and consumers to take whatever ‘next steps’ are
22   appropriate in light of the customer’s particular situation.”33 The FCC specifically
23   recognized that this notice could allow consumers to take precautions or protect
24   themselves “to avoid stalking or domestic violence.”34
25
     30
26      2007 CPNI Order ¶ 36 (citation omitted).
     31
        2007 CPNI Order at ¶ 26; see also 47 C.F.R § 64.2011(c).
27   32
        2007 CPNI Order ¶ 30.
     33
        Id.
28   34
        Id. at n. 100.
                                            – 19 –
                   Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 22 of 66




 1           68.73. AT&T failed in its duty to safeguard Mr. Ross’ CPNI from breaches
 2   and, upon information and belief, has failed to properly inform him of such
 3   breaches when they occurred. Mr. Ross never received any documentation or
 4   communication alerting him that his CPNI had been breached, even though AT&T
 5   knew his CPNI had been breached as a result of the REACT criminal investigation,
 6   and knew or should have known that his CPNI had been breached as a result of
 7   multiple prior SIM swaps enacted by hackers using the same mobile phone and
 8   IMEI.
 9           69.74. Under the FCA, AT&T is not just liable for its own violations of the
10   Act, but also for violations that it “cause[s] or permit[s].”35 By failing to secure
11   Mr. Ross’ account and protect his CPNI, AT&T caused and/or permitted Mr. Ross’
12   CPNI to be accessed and used by its own employees employees, representatives
13   and agents and by third-party hackers.
14           70.75. AT&T is also responsible for the acts, omissions, and/or failures of
15   officers, agents, employees, or any other person acting for or employed by AT&T.
16           D.     Mr. Ross’ Harm was Caused by AT&T’sDefendants’ Negligence
17           71.76. By failing to secure Mr. Ross’ account—and protect the confidential
18   and sensitive data contained therein—and to properly hire, train, and supervise
19   their employees, representatives and agents, AT&T isDefendants are responsible
20   for the foreseeable harm Mr. Ross suffered as a result of AT&T’sDefendants’ gross
21   negligence.
                                                                                                           Formatted: Indent: Left: 0", First line: 0.5"
22           72.    Further, AT&T isDefendants are responsible for its their employees’
23   representatives’ and agents’ failure to obtain Mr. Ross’ valid consent before
24   accessing his account and effectuating a SIM swap, as such actions were within the
25
     35
26     See 47 U.S.C.A. § 206 (establishing that “[i]n case any common carrier shall do, or cause or
     permit to be done, any act, matter, or thing in this chapter prohibited or declared to be unlawful,
27   or shall omit to do any act, matter, or thing in this chapter required to be done such common
     carrier shall be liable to the person or persons injured thereby for the full amount of damages
28   sustained in consequence of any such violation of the provisions of this chapter[.]”)
                                              – 20 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 23 of 66




 1   scope of their agency of employment with AT&TDefendants. On information and
 2   belief, AT&TDefendants’ representatives and agentsemployees were tasked with
 3   and able to change customers’ SIM card numbers at will – even when such changes
 4   violated AT&T company policy. Additionally, AT&TDefendants employees’
 5   representatives’ and agents’ breach of Mr. Ross’ account and the subsequent SIM
 6   swap was foreseeable. AT&T has known for more than a decade that third parties
 7   frequently attempt to access and take over mobile customers’ accounts for
 8   fraudulent purposes. breach of Mr. Ross’ account and the subsequent SIM swap
 9   was foreseeable.
10
11          73.77. In 2007, the FCC issued an order strengthening its CPNI rules in
12   response to the growing practice of “pretexting.”36 Pretexting is “the practice of
13   pretending to be a particular customer or other authorized person in order to obtain
14   access to that customer’s call detail or other private communication records.”37
15   This 2007 Order put AT&T on notice that its customers’ accounts were vulnerable
16   targets of the third-parties seeking unauthorized access.
17          74.78. AT&T and its representatives and agents also knew, or should have
18   known, about the risk SIM swap crimes presented to its customers. SIM swap
19   crimes have been a widespread and growing problem for years. The U.S. Fair
20   Trade Commission (“FTC”) reported in 2016 that there were 1,038 reported SIM
21   swap attacks per month in January 2013, which increased sharply to 2,658 per
22   month by January 2016—2.5 times as many.38 The FTC reported that SIM swaps
23   represented 6.3% of all identity thefts reported to the agency in January 2016, and
24
25   36
        2007 CPNI Order.
     37
26      Id. at ¶ 1.
     38
        Lori Cranor, FTC Chief Technologist, “Your mobile phone account could be hijacked by an
27   identity thief,” Federal Trade Commission (June 7, 2016), available at
     https://www.ftc.gov/news-events/blogs/techftc/2016/06/your-mobile-phone-account-could-be-
28   hijacked-identity-thief (hereafter, “2017 FTC Report”).
                                           – 21 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 24 of 66




 1   that such thefts “involved all four of the major mobile carriers” – including
 2   AT&T.39
 3          75.79. AT&T knew or should have known that it needed to take steps to
 4   protect its customers. The FTC’s 2017 Report stated that “mobile carriers are in a
 5   better position than their customers to prevent identity theft through mobile
 6   account hijacking[.]”40 The FTC urged carriers like AT&T to “adopt a multi-level
 7   approach to authenticating both existing and new customers and require their own
 8   employees as well as third-party retailers to use it for all transactions.”41 The FTC
 9   also specifically warned carriers like AT&T of the risk that, due to text message
10   password reset requests and two-factor authentication, SIM swapping put
11   subscribers at risk of financial loss and privacy violations:
12                  Having a mobile phone account hijacked can waste hours of a
13                  victim’s time and cause them to miss important calls and
                    messages. However, this crime is particularly problematic due
14                  to the growing use of text messages to mobile phones as part of
15                  authentication schemes for financial services and other
                    accounts. The security of two-factor authentication schemes
16                  that use phones as one of the factors relies on the assumption
17                  that someone who steals your password has not also stolen your
                    phone number. Thus, mobile carriers and third-party retailers
18                  need to be vigilant in their authentication practices to avoid
19                  putting their customers at risk of major financial loss and
                    having email, social network, and other accounts
20                  compromised.42
21
            76.80. AT&T admitted it was aware of SIM swap crimes and the effect they
22
     could have on its customers in September 2017 when AT&T’s Vice President of
23
     Security Platforms published an article on AT&T’s “Cyber Aware” blog about SIM
24
25
26
     39
        Id.
27   40
        Id. (emphasis added).
     41
        Id.
28   42
        Id. (emphasis added).
                                         – 22 –
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 25 of 66




 1   swaps.43 In the article, AT&T acknowledged that subscribers with “valuable
 2   accounts that are accessible online” are likely targets of SIM swaps. AT&T
 3   recommended that its customers set up passcodes that would provide “extra
 4   security.” These passcodes failed to protect Mr. Ross.
 5         77.81. AT&T therefore knew that its customers’ accounts were at risk for
 6   longer than a year before Mr. Ross’ account was breached.
 7         78.82. AT&T’s inadequate security procedures are particularly egregious in
 8   light of AT&T’s repeated public statements about the importance of cyber security
 9   and its public representations about its expertise in this area. AT&T has an entire
10   series on its public YouTube channel (“AT&T ThreatTraq”) dedicated to discussing
11   and analyzing emerging cybersecurity threats.44 In its videos, AT&T describes
12   itself as a “network that senses and mitigates cyber threats.”45
13         79.83. AT&T recognizes the risks that arise when a mobile phone is
14   compromised, stating, “Our phones are mini-computers, and with so much
15   personal data on our phones today, it’s also important to secure our mobile
16   devices.”46 AT&T’s advertisements also stress how central a role mobile phones
17   play in its customer’s lives, stating: “My phone is my life” and “My phone is
18   everything.” The same ad stresses how the inability to use a mobile phone makes
19   people feel “completely untethered, flailing around.”47
20         80.84. AT&T markets its ability to identify and neutralize emerging cyber
21   threats for its customers. In one video, AT&T employees discuss “threat hunting”
22
23   43
        Brian Rexroad, “Secure Your Number to Reduce SIM Swap Scams,” AT&T’s Cyber Aware
     (Sep. 2017), available at https://about.att.com/pages/cyberaware/ni/blog/sim_swap.
24   44
        “AT&T Tech Channel,” YouTube, available at
25   https://www.youtube.com/user/ATTTechChannel.
     45
        “AT&T – Protect Your Network with the Power of &,” VIMEO, available at
26   https://vimeo.com/172399153.
     46
        AT&T, “Mobile Security,” YOUTUBE (Feb. 12, 2019), available at
27   https://www.youtube.com/watch?v=KSPHS89VnX0.
     47
        “AT&T Mobile Movement Campaign – Ads,” VIMEO, available at
28   https://vimeo.com/224936108.
                                        – 23 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 26 of 66




 1   – which they describe as “an active threat analysis where you’re actually thinking
 2   about your adversary.”48 They claim that it’s “important” and “something [AT&T
 3   has] been doing for a long time.”49 They advise that companies should think about
 4   “what would a hacker want to do, where would a hacker go to get my data, what
 5   are some of the points on my network that are most vulnerable, or where is the data
 6   flow that is potentially going to be a leakage” and state that “having threat hunting
 7   as part of a proactive continuous program, integrating with existing security
 8   measures, will help [you] stay ahead of the threats.”50 AT&T failed to heed this
 9   advice.
10          81.85. Not only did AT&T advise staying ahead of and addressing cyber
11   threats, it also stressed that these practices could even help identify “insider
12   threats”—employees within the company or authorized representatives and agents.
13          82.86. In an additional video focused on insider threats, AT&T
14   employeesrepresentatives go on at length about the threat of company insiders
15   selling corporate information and access, citing a survey showing that “30% [of
16   respondents] had purposefully sent data outside of their organization at some point
17   in time” and “14% of the people that were interviewed said they would actually
18   sell their corporate log-ins to folks on the outside or sell that data for less than
19   about $250 US.”51 They cited as a “significant concern” the “individuals that have
20   privileged access, that have broad access inside an organization.”52 AT&T
21   therefore knew or should have known that there was a significant risk that its own
22   employees, representatives and agents would provide AT&T customer data—
23   including customer account data—and that the risk was heightened when
24
     48
25      AT&T Tech Channel, “The Huntin’ and Phishin’ Episode,” YOUTUBE (Apr. 21, 2017),
     available at https://www.youtube.com/watch?v=3g9cPCiFosk.
     49
26      Id.
     50
        Id.
27   51
        AT&T ThreatTraq, “The Real Threat of Insider Threats,” YouTube (May 5, 2017), available
     at https://www.youtube.com/watch?v=ZM5tuNiVsjs (emphasis added).
28   52
        Id.
                                           – 24 –
                 Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 27 of 66




 1   employees had too broad of access to corporate systems, yet failed to put sufficient
 2   systems and resources in place to mitigate that risk, despite its own advice to the
 3   contrary.
 4          83.87. AT&T has also recognized the danger presented to its customers when
 5   their email addresses are hacked, as Mr. Ross’ was as a result of AT&T’s failures.
 6   As one AT&T employee puts it: “I think most people do have something valuable
 7   [in their email accounts], which is access to all their other accounts, which you can
 8   get with a password reset.”53 They call this “something worth keeping safe.”54
 9   They advised that a “strong, obviously, security awareness program within a
10   company… is extremely important.”55
11          84.88. In this online video series, AT&T makes specific mention of SIM
12   swapping activity. In one video, AT&T’s Vice President of Security Platforms
13   (Brian Rexroad) and Principal of Technology Security (Matt Keyser) discuss the
14   hack of a forum called OGusers.56 In the segment, they discuss the hacking of
15   social media users’ account names and point to a news story that highlights—in
16   distinct orange type—that OGusers is a forum popular among people “conducting
17   SIM swapping attacks to seize control over victims’ phone numbers.”57
18
19
20
21
22
23
     53
        Id.
24   54
        Id. See also “Account Hijacking Forum OGusers Hacked”, KREBSONSECURITY (May 19,
25   2019) at https://krebsonsecurity.com/2019/05/account-hijacking-forum-ogusers-hacked/
     55
        Id.
     56
26      AT&T ThreatTraq, “5/31/19 Account-hacking Forum OGusers Hacked,” YOUTUBE (May 31
     2019), available at https://www.youtube.com/watch?time_continue=234&v=cS4xV3cej3A.
27   57
        Id.; see also Freeman Indictment at ¶ 2 (Describing how “discussions—such as discussing the
     manner and means to [SIM swap] attacks generally, and networking among [SIM swap
28   hackers]—typically took place on forums such as “OGusers.”).
                                            – 25 –
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 28 of 66




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22                                               Figure 1
           AT&T’s Vice President of Security Platforms (Brian Rexroad) and Principal of
23         Technology Security (Matt Keyser) discuss the hack of the “OGusers” forum where Sim
           swappers meet and a news story highlighting how SIM swappers seize control of victims’
24
           phone numbers.
25
26         85.89. AT&T was therefore well aware of the significant risk that AT&T

27   employees, representatives and agents and SIM swapping presented to its

28   customers, and the need to mitigate such risks, but nonetheless failed to take
                                          – 26 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 29 of 66




 1   adequate steps to protect Mr. Ross. Instead, it continued to make public statements
 2   giving rise to a reasonable expectation that AT&T could—and would—protect its
 3   customers.
 4          86.90. That Mr. Ross was at risk of account breaches at the hands of AT&T
 5   employees, representatives and agents is particularly foreseeable—and AT&T’s
 6   failures are particularly stark—in light of AT&T’s history of unauthorized
 7   employee, representative and agent access to customer accounts.
 8          87.91. In 2015, AT&T faced became subject to an FCC enforcement action,
 9   and paid a $25 million civil penalty, for nearly identical failures to protect its
10   customers’ sensitive account data.58 In that case, as AT&T admitted, employees,
11   representatives and agents at an AT&T call center breached 280,000 customers’
12   accounts.59 Specifically, AT&T employees, representatives and agents had
13   improperly used login credentials to access customer accounts and access customer
14   information that could be used to unlock the customers’ devices.60 The employees
15   then sold the information they obtained from the breaches to a third party.61
16          88.92. The FCC concluded that AT&T’s “failure to reasonably secure
17   customers’ proprietary information violates a carrier’s statutory duty under the
18   Communications Act to protect that information, and also constitutes an unjust and
19   unreasonable practice in violation of the Act.”62
20          89.93. The FCC stressed that the FCA is intended to “ensure that consumers
21   can trust that carriers have taken appropriate steps to ensure that unauthorized
22   persons are not accessing, viewing or misusing their personal information.” 63 It
23
24
     58
25      In the Matter of AT&T Servs., Inc., 30 F.C.C. Rcd. 2808 (2015) at
     https://docs.fcc.gov/public/attachments/DA-15-399A1.pdf
     59
26      Id. at ¶ 1.
     60
        Id. at ¶¶ 7, 11.
27   61
        Id. at ¶ 1.
     62
        Id. at ¶ 2.
28   63
        Id.
                                             – 27 –
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 30 of 66




 1   stressed its expectation that “telecommunications carriers such as AT&T… take
 2   ‘every reasonable precaution’ to protect their customers’ data[.]”64
 3          90.94. As part of its penalty, AT&T entered into a stipulated Consent Decree
 4   with the FCC, in which AT&T agreed to develop and implement a compliance plan
 5   to ensure appropriate safeguards to protect consumers against similar breaches by
 6   improving its privacy and data security practices.65
 7          95.    This FCC enforcement action underscores AT&T’s knowledge of the
 8   risk its employees presented to customers, the prevalence of employee breaches to
 9   customer data, the sensitive nature of customer CPNI, and its duties to protect and
10   safeguard that data. Nonetheless, more than 3 years after stipulating to the Consent
11   Decree, AT&T still failed to protect its customer from employee breaches of
12   customer CPNI and other account data, virtually identical to the breach at issue
                                                                                               Formatted: Font: 14 pt
13   here, heightening the degree of its negligence.
                                                                                               Formatted: Font: (Default) Times New Roman
14          96.    In January 2020, Princeton researchers released a study finding that
15   top U.S. mobile carriers, including AT&T, do little to protect customers from SIM
                                                                                               Formatted: Font: (Default) Times New Roman, 14 pt
16   swap fraud.66 The study stated “We examined the authentication procedures used
                                                                                               Formatted: Not Highlight
17   by five prepaid wireless carriers when a customer attempted to change their SIM
                                                                                               Formatted: Font: (Default) Times New Roman, 14 pt
18   card. We found that all five carriers used insecure authentication challenges
19   that could be easily subverted by attackers. We also found that attackers generally
20   only needed to target the most vulnerable authentication challenges, because the
21   rest could be bypassed.” The researchers pretended to be the true phone owner and
22   said they forgot answers to security questions study stating, “Our key finding is
23   that, at the time of our data collection, all 5 carriers used insecure authentication
24   challenges that could easily be subverted by attackers.” The study also found: (i)
25   64
        Id.
     65
26      Id. at ¶¶ 2, 17-18, 21.
     66
        “An Empirical Study of Wireless Carrier Authentication for SIM Swaps” Kevin Lee, Ben
27   Kaiser, Jonathan Mayer, Arvind Narayanan Dept of Computer Science and Center for
     Information Technology Policy, Princeton University, January 10, 2020 at
28   https://www.issms2fasecure.com/assets/sim_swaps-01-10-2020.pdf
                                           – 28 –
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 31 of 66




 1   Callers only needed to successfully respond to one challenge in order to
 2   authenticate, even if they had failed numerous prior challenges. (ii) Four-fifths of
 3   SIM-swap fraud attempts were successful, and the researchers attempted 50 SIM
 4   swaps and successfully completed 39. (iii) AT&T, Verizon and T-Mobile failed the
 5   study. (iv) Some carriers even guided them to the correct answer or didn't ask for
 6   anything at all. The Princeton study was widely reported in the media and
 7   prompted Congress to get involved. In January 2020, Senator Ron Wyden and 5
 8   other Senators and Congressmen published a letter to FCC Chairman Ajit Pai
 9   calling on him to take action to protect consumers against SIM swap fraud, with
10   the Senator stating “SIM swap fraud may also endanger national security. For
11   example, if a cybercriminal or foreign government uses a SIM swap to hack into
12   the email account of a local public safety official, they could then leverage that
13   access to issue emergency alerts using the federal alert and warning system
                                                                                                   Formatted: Font: (Default) Times New Roman, 14 pt
14   operated by the Federal Emergency Management Agency.”67 Senator Wyden also
15   stated, “Consumers are at the mercy of wireless carriers when it comes to being
                                                                                                   Formatted: Font: (Default) Times New Roman, 14 pt
16   protected against SIM swaps."68
17          97.    According to a Wall Street Journal (“WSJ”) article from November
18   2019, “He Thought His Phone Was Secure; Then He Lost $24 Million to Hackers,”
19   investigators say they know of more than 3,000 SIM swap victims, accounting for
20   at least $70 million in theft nationwide (the real numbers are likely much higher
21   considering that many cases go unreported).69 The WSJ article states, “the people
22   who investigate these attacks consider them some of the most harmful they have
                                                                                                   Formatted: Footnote Reference, Font color: Auto
23   ever seen.” 6969 Victims include high profile public officials, celebrities, and
24   business executives like Jack Dorsey, the CEO of Twitter, whose 2019 SIM swap
25   hack was profiled in the Forbes article “Why Twitter Blames AT&T For The Hack
26
     67
        https://docs.fcc.gov/public/attachments/DOC-362599A1.pdf
27   68
        https://twitter.com/ronwyden/status/1215757690875600896
     69
        https://www.wsj.com/articles/he-thought-his-phone-was-secure-then-he-lost-24-million-to-
28   hackers-11573221600.
                                            – 29 –
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 32 of 66




 1   Of Its CEO Jack Dorsey Account, Sending Shocking Racist Tweets,” and quotes
 2   Jeb Su, a Principal Analyst at Atherton Research as saying “AT&T’s poor security
 3   policy made this malicious [SIM swap] hack possible.” 70 The same hacker who
 4   executed Jack Dorsey’s SIM swap also successfully hacked the District Attorney
                                                                                                    Formatted: Font: +Body (Calibri), 11 pt
 5   prosecuting the hacker who AT&T gave control to Mr. Ross’ phone service.71
                                                                                                    Formatted: Font: (Default) Times New Roman, 14 pt
 6          98.    The SIM swap problem is exacerbated by AT&T’s sprawling,
                                                                                                    Formatted: Font: Times New Roman, 14 pt
 7   mismanaged and problematic call center system. In 2017, AT&T’s parent (AT&T,
                                                                                                    Formatted: Font: Times New Roman, 14 pt
 8   Inc.) had 254,000 employees72 and 38 third-party call centers across eight non-US
                                                                                                    Formatted: Font: Times New Roman, 14 pt
 9   countries.73 A study by the Communication Workers of America (“CWA”) entitled                  Formatted: Font: (Default) Times New Roman, 14 pt

10   “AT&T 2018 Jobs Report: Telecom Giant Hollows Out Middle Class Workforce                       Formatted: Font: (Default) Times New Roman
                                                                                                    Formatted: Font: (Default) Times New Roman, 14 pt
11   and Outsources to Global Contractors, Even as it Reaps Tax Windfall” details how
12   AT&T’s call center operation is fundamentally broken. Among the key findings
13   were that (i) employees at AT&T vendor call centers face inadequate training and
14   intense pressure to reach unrealistic quotas – making it difficult to meet
                                                                                                    Formatted: Font: (Default) Times New Roman
15   customer’s needs; (ii) overseas vendors, paid as little as $1.60 per hour and often
                                                                                                    Formatted: Font: (Default) Times New Roman, 14 pt
16   rely on other members of their household to make ends meet, provide inaccurate                 Formatted: Font: 14 pt

17   information, fail to solve problems, offer credits or promotions that cannot be                Formatted: Font: (Default) Times New Roman, 14 pt

18   honored, and enroll customers in services they did not request; and (iii) the
19   problems caused by overseas operations add to the burden of U.S. based workers,
20   thereby affecting their work. On information and belief, all of AT&T’s numerous
21   customer service representatives are authorized to perform SIM swaps,
22   exacerbating the problem. In order to address its organizational failings, AT&T
23
     70
        https://www.forbes.com/sites/jeanbaptiste/2019/08/31/why-twitter-blames-att-for-ceo-jack-   Field Code Changed
24   dorsey-account-hack-sending-shocking-racist-tweets/.
     71
25      “Authorities Arrest Alleged Member of Group That Hacked Jack Dorsey”, Vice by Joseph
     Cox, November 23, 2019 at https://www.vice.com/en_us/article/gyzawx/authorities-arrest-
26   suspected-jack-dorsey-hacker.
     72
        https://www.statista.com/statistics/220683/number-of-atundt-employees-since-2007/
27   73
        New Report Pulls Back the Curtain on AT&T's Vast Network of Offshored Call Centers at
     https://cwa-union.org/news/releases/new-report-pulls-back-curtain-on-atts-vast-network-of-
28   offshored-call-centers
                                            – 30 –
                   Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 33 of 66




 1   could have created a call center dedicated to SIM swaps, and properly vetted,
 2   trained and supervised SIM swap customer service representatives, in order to
                                                                                             Formatted: Font: Times New Roman
 3   address the problem of unauthorized SIM swaps.
 4           99.    More significantly, fFor many years AT&T has been fully aware of
 5   well-established technology solutions to deter and prevent unauthorized SIM
 6   swaps and resulting thefts, which it could easily have implemented well before Mr.
 7   Ross’ phone was SIM swapped, but failed and refused to implement:
                                                                                             Formatted: Font: Italic, Underline
 8                  a.    Location detection. At the exact moment of the SIM swap
 9   request, AT&T knew the hacker's phone was in New York City (as detailed in the
                                                                                             Formatted: Footnote Reference
10   location data AT&T provided to REACT)77 and that Mr. Ross’ phone was
11   simultaneously in San Francisco, as AT&T tracks customers’ location and even
12   sells their location data.74 AT&T knew that Mr. Ross and his phone could not
13   simultaneously be in both San Francisco and New York City, and could have easily
14   recognized the SIM swap request as a fraud attempt, denied it, and alerted Mr.
15   Ross. AT&T was actually profiting off customers’ location data at the same time
16   as it did nothing to use the same location data to prevent the unauthorized SIM
17   swap.
                                                                                             Formatted: Font: Italic, Underline
18                  b.    Text message. AT&T could have simply sent Mr. Ross a text
19   message asking him to confirm whether he requested the SIM swap. He would
20   have replied “no” and AT&T would have then denied the hacker’s SIM swap
21   request and could have reported the fraud attempt to Mr. Ross. Banks regularly text
22   customers in this way to confirm even small, low-risk transactions to prevent
23   fraud, as in the text Mr. Ross received from Bank of America confirming $1
24   transactions in Figure 2.
25
26
27   74
        FCC Proposes Over $200 Million in Fines Against Four Largest Wireless Carriers For
     Apparently Failing to Adequately Protect Consumer Location Data February 28, 2020 at
28   https://docs.fcc.gov/public/attachments/DOC-362754A1.pdf
                                           – 31 –
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 34 of 66




 1
 2
 3
 4
 5
 6
 7
 8
 9                                             Figure 2
10             A text message from Bank of America to Mr. Ross asking him to confirm
11             $1 transactions, for the purpose of preventing even low-risk transactions.
12
     AT&T regularly sends text messages to its customers for marketing purposes, and
13
     asks customers to reply if they want to stop receiving such texts, as in the message
14
     AT&T sent to Mr. Ross in Figure 3.
15
16
17
18
19
20
21
                                               Figure 3
22
            A text message from AT&T to Mr. Ross promoting $300 off the latest iPhone in
23
                       exchange for an installment upgrade to AT&T’s service.
24
     AT&T obviously has the ability to send such simple text messages to its customers
25
     requesting a reply.
26                                                                                          Formatted: Font: Italic, Underline
                  c.       Email confirmation. AT&T could have simply sent Mr. Ross an
27
     email asking him to confirm whether he requested the SIM swap. AT&T could
28
                                           – 32 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 35 of 66




 1   have asked for a confirmation directly within the email or directed him to a
 2   legitimate link to confirm the request. Mr. Ross would have replied “no” and
 3   AT&T would have then denied the hacker’s SIM swap request and could have
 4   reported the fraud attempt to Mr. Ross.
                                                                                                      Formatted: Font: Italic, Underline
 5                 d.     IMEI detection. AT&T detects when the same phone has been
 6   used in prior unauthorized SIM swaps, and their records (as provided to REACT)
 7   show that, prior to the unauthorized SIM swap AT&T facilitated against Mr. Ross,
 8   the same device as identified by its IMEI was used in 11 previous unauthorized
                                                                                                      Formatted: Footnote Reference
 9   SIM swaps.77 AT&T could simply have denied the ability for the phone that was
10   used in previous unauthorized SIM swaps to be used in subsequent SIM swaps,
11   including Mr. Ross’, and also could have alerted Mr. Ross to the fraud attempt.
                                                                                                      Formatted: Font: Italic, No underline
12                 e.     Voice biometrics. Voice biometrics (or “Voice Id”) is a well-
13   established and cost-effective technology that has been implemented by leading
14   financial institutions (e.g., Chase, Wells Fargo and Schwab) to prevent fraud by
15   verifying customers’ identities by comparing a caller’s voice to a customer (or
                                                                                                      Formatted: Underline, Font color: Dark Red
16   fraudster) voiceprint stored on file.75 The technology has also been implemented by
                                                                                                      Formatted: Underline, Font color: Dark Red
17   in Europe, including by the largest carrier in Europe, Deutsche Telekom.76 While
18   AT&T developed its own voice biometrics solution called AT&T Watson, the
19   technology was never implemented to prevent SIM swaps, and instead was sold to
                                                                                                      Formatted: Underline, Font color: Dark Red
20   Interactions Corporation (“Interactions”) in 2014 in exchange for an equity stake.77
21   Ironically, Interactions continues to promote its voice biometrics solution as “Secure
22
23
     75
        Chase at https://www.chase.com/personal/voice-biometrics, Wells Fargo at
24   https://www.wellsfargo.com/privacy-security/voice-verification, and Schwab at
25   https://www.schwab.com/voice-id.
     76
        Deutsche Telekom turns to biometrics for authentication and fraud detection
26   https://telecoms.com/491915/dt-turns-to-biometrics-for-authentication-and-fraud-detection/
     77
        AT&T and Interactions Agree to Strategic Transaction in Speech and Multi-Modal Technology
27   Arena November 5, 2014.
     https://about.att.com/story/att_and_interactions_agree_to_strategic_transaction_in_speech_and_
28   multi_modal_technology_arena.html
                                           – 33 –
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 36 of 66




                                                                                               Formatted: Underline, Font color: Dark Red
 1   and Convenient Authentication,”78 continues to publicly promote the solution to its
 2   large corporate customers who have their own call centers (e.g., banks, insurance
 3   companies), apublishing a research report entitled “4 emerging technologies that
 4   could transform your contact center,” which provides in relevant part as follows:
                                                                                               Formatted: Body Text, Indent: Left: 0", First line: 0.5",
 5         Even as companies take steps to guard their IT environments against a               Right: 0", Space Before: 0 pt, Pattern: Clear, Tab stops:
                                                                                               1", Left
 6   growing barrage of cyberthreats, many are neglecting another vulnerable area: their
 7   contact centers.
 8
                  Social engineering calls to contact centers — in which
 9                fraudsters pose as customers and try to trick agents into
10                revealing confidential customer information — are on the
                  rise, according to industry experts, particularly at
11                financial institutions, insurance companies and other
12                businesses that store sensitive data.
13                Voice biometrics can help your agents know exactly with
14                whom they’re talking when they answer a customer call.
                  This technology can recognize voice characteristics
15                passively and verify callers in real time, whether they
16                need to speak to one of your representatives or are using
                  your interactive voice response system.
17
18                “By comparing your callers’ voiceprints against a
                  database of known fraudster voiceprints, voice biometrics
19                programs can help you identify and track potential
20                thieves before they steal your data.”79
21                                                                                             Formatted: Font: Italic
                  f.     Data sharing. Mobile phone carriers in other countries have
22
     implemented a “data sharing” solution to prevent theft once an unauthorized SIM
23
     swap has occurred. In essence, the carriers allow financial institutions real-time
24
     access to their SIM swap data so that the institution can block a requested currency
25
     78
26      https://www.interactions.com/products/voice-biometrics/
     79
        “4 Emerging Technologies That Could Transform Your Contact Center” Mike Rajich, AT&T
27   Director of Contact Center and Enterprise Routing Product Management, AT&T
     https://www.business.att.com/learn/research-reports/4-emerging-technologies-that-could-
28   transform-your-contact-center.html
                                         – 34 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 37 of 66




 1   transfer if there has been a SIM swap within a specified time frame (e.g., within 48
 2   hours of the transfer request), as asince very recent SIM swap combined with a
 3   withdrawal request is an extremelya strong indicator of fraud. The data sharing
 4   solution is widely known and broadly used in the industryby major carriers outside
 5   of the US. Wired magazine published an article entitled “The SIM Swap Fix That
 6   the US isn’t Using,” whuich states in relevant part that “While foreign phone
 7   carriers are sharing data to stop SIM swap fraud, US carriers are dragging feet.”80
 8   Wired describes that even carriers in developing countries such as Mozambique
 9   implemented the solution within a few months of understanding the extent of the
10   problem, and that the Head of IT, Cyber Security & Core Data Networks at
11   Vodacom reported that “[the solution] reduced their SIM swap fraud to nearly zero
12   overnight".81 Third party aggregators such as Prove.com (formerly Payfone, Inc.)
13   and Telesign Corporation, who license SIM swap data from non-US carriers and
14   sell it as a fraud prevention offering to banks. Figure 4 shows how all four major
15   carriers in the United Kingdom (“UK”), including British Telecom, Vodafone, O2
16   and Three, provide their SIM swap data to Prove.com, which in turn sells a fraud
17   prevention service to banks enabling them to do real-time SIM swap checks to at
18   the time of customers’ high-risk transactions.82
                                                                                            Formatted: Indent: First line: 0.5"
19
20
21
22
23
24
                                                                                            Formatted: Indent: First line: 0"
25
26
     80
        The SIM Swap Fix That the US Isn’t Using, Wired, Andy Greenberg, April 26, 2019
27   https://www.wired.com/story/sim-swap-fix-carriers-banks/.
     81
        Id.
28   82
        https://info.prove.com/psd2-sca-uk-mobile-authentication
                                           – 35 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 38 of 66




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
                                                                                              Formatted: Centered
15                                                Figure 4
16               Prove.com system for aggregating SIM swap data from the top 4 UK carriers
17                and enabling clients, such as banks, to perform real-time SIM swap checks
18          100. Had AT&T implemented any of the foregoing low cost and easy to
19   implement technology solutions, Mr. Ross would not have been the victim of an
20   unauthorized SIM swap.
                                                                                              Formatted: Font: Bold, Italic
21          101. Instead of implementing solutions to prevent unauthorized SIM
22   swaps, AT&T appears to have made the conscious business decision to profit from
                                                                                              Formatted: Font: Bold, Italic
23   unauthorized SIM swaps after they have occurred. On September 18, 2018, six
24   weeks before Mr. Ross’ SIM swap, AT&T, Verizon and T Mobile publicly
25   announced the joint business scheme they had been developing for months called
                                                                                              Formatted: Font: (Default) Times New Roman, 14 pt
26   “Project Verify,” now known as ZenKey, to profit from the SIM swap problem. 83
27
     83
       U.S. Mobile Giants Want to be Your Online Identity at
28   https://krebsonsecurity.com/tag/project-verify/
                                            – 36 –
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 39 of 66




 1          102. ZenKey is marketed to consumers as an easier and more secure way to
 2   log into other online services, stating “Your carrier has a unique ability to identify
 3   and protect your mobile identity” and that ZenKey checks for suspicious activity at
 4   the carrier (Figure 5), denoting a real-time SIM swap check (as this is the most
 5   significant suspicious activity that can occur in a customer’s mobile account).84
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20                                             Figure 5
21          AT&T/ZenKey promotes that it “has a unique ability to identify and protect your
22                        mobile identity” and checks for suspicious activity.
23   AT&T’s ZenKey consumer app is available to consumers currently in the Apple
24   and Google app stores for iPhone and Android devices, as shown in Figure 6.85
25
26
27   84
       https://myzenkey.com/how-it-works/
     85
       iPhone app at https://apps.apple.com/us/app/zenkey-powered-by-at-t/id1490293601, Android
28   app at https://play.google.com/store/apps/details?id=com.att.cso.consumer.MKapp&hl=en_US
                                           – 37 –
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 40 of 66




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                                  Figure 6
13                              AT&T ZenKey apps for iPhone and Android
14
15   At the same time, ZenKey is marketed to financial institutions as an identity and
16   authentication scheme through its “Trust Services” offering, to prevent fraud, with
17   the clear representation that its purpose is to combat SIM swap fraud: “SIM Swap
18   Fraud has already cost businesses hundreds of millions of dollars and the threat is
19   increasing. With ZenKey, fraudsters can no longer access your users’ accounts
20   based on stolen credentials and a simple SIM Swap.”86 ZenKey’s benefits page
21   states “SIM swap fraud is on the rise and has cost businesses hundreds of millions
22   of dollars ZenKey offers a suite of APIs and event alerts (Trust Services) for
23   Service Providers to receive on-demand fraud signals and automatic indicators.”87
24   The ZenKey Trust Services proposal, as shown in Figure 7 is effectively executing
25   the same type of real-time SIM swap database check as the data sharing method as
26   described above.
27
     86
          https://myzenkey.com/trust-services/
28   87
          https://myzenkey.com/business-benefits/
                                              – 38 –
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 41 of 66




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21                                                Figure 7
22                       ZenKey’s “Trust Services” offering for financial institutions
23   ZenKey seeks to charge fees to financial institutions in exchange for doing real-
24   time checks against carrier databases to verify when a SIM swap (authorized or
25   not) was last done,88 and its Portal Agreement Terms of Service provides that
26   “Certain services accessed or available through the [ZenKey] Portal, especially
27
28   88
          ZenKey website at https://myzenkey.com/trust-services/
                                               – 39 –
                   Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 42 of 66




 1       services for which You [e.g. a bank] are asked to subscribe or pay money, may
 2       have their own terms and conditions, including but not limited to the Service
                                                                                                      Formatted: Font: 14 pt, Bold, Italic
 3       Agreement.”89 ZenKey has failed to date in the marketplace, and has not yet been
                                                                                                      Formatted: Font: Bold
 4       adopted by financial institutions.
 5             103.    By not implementing even basic solutions to mitigate, let alone
 6   substantially reduce SIM swap fraud, AT&T maintains a larger revenue opportunity
 7   for ZenKey, as more unauthorized SIM swaps lead to more fraud at banks, which
 8   result in a greater need for banks to pay for and check SIM swap data in real-time.
 9   While ZenKey has failed to date in the marketplace, and has not yet been adopted
10   by financial institutions, AT&T and its Zenkey partner-competitors continue to
11   invest in it (to date, they have invested around $200 million), promote it and
12   develop it, rather than implement simple solutions to broadly prevent unauthorized
13   SIM swaps.
                                                                                                      Formatted: Indent: First line: 0"
14   91.        Rather than having easily and expeditiously implemented a data sharing
15   solution in which AT&T licensed their SIM swap database to third party
16   aggregators (such as Prove.com90 or TeleSign Corporation91) or directly to financial
17   institutions (such as Coinbase or Gemini), to enable them to do real-time database
                                                                                                      Field Code Changed
18   checks at the time of a high-risk transactions (as non-US carriers do80), AT&T
                                                                                                      Formatted: Footnote Reference
19   focused its efforts developing ZenKey in collusion with Verizon and T-Mobile in
20   their ill-conceived (and to-date failed) attempt to more directly profit and control
21   the authentication market opportunity
22   .
                                                                                                      Formatted: Indent: Left: 0", First line: 0.38"
23            F.       Defendants Are Liable for the Acts of Their Employees,
24                     Representatives and Agents
25       89
            https://portal.myzenkey.com/terms
         90
26          The End of Dangerous SIM Swap Fraud is Here: Payfone Extends Real-Time SIM Swap
         Detection Algorithms at https://www.payfone.com/press/the-end-of-dangerous-sim-swap-fraud-
27       is-here/
         91
            How TeleSign Protects Transactions from SIM Swap Fraud at
28       https://www.telesign.com/blog/how-telesign-protects-transactions-from-sim-swap-fraud
                                              – 40 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 43 of 66




 1         92.104.        AT&T isDefendants are liable for the acts of its their
 2   employees, representatives and agents who facilitated the unauthorized access to,
 3   and resulting theft from, Mr. Ross.
 4         93.105.        AT&TDefendants failed to put in place adequate systems and
 5   procedures to prevent the unauthorized employee, representative and agent access
 6   to Mr. Ross’ account and related data. AT&TDefendants failed to properly hire and
 7   supervise its their employees, representatives and agents, allowing them to access
 8   Mr. Ross’ sensitive and confidential account data without his authorization and
 9   provide that data to third parties.
10         94.106.        In the context of AT&T’s enterprise as a telecommunications
11   carrier, an employee, representative and agent accessing a customer’s account
12   information and effectuating a SIM swap—even without authorization—is not so
13   unusual or startling that it would be unfair to include the loss resulting from such
14   unauthorized access among other costs of AT&T’s business – particularly in light of
15   AT&T’s awareness of the risk of SIM swaps to its customers.
16         95.107.        Further, imposing significant liability on AT&T and its agents
17   may prevent recurrence of SIM swap behavior because it creates a strong incentive
18   for vigilance and proper safeguarding of customers’ data by AT&T—which, in the
19   case of its customers, is the sole party in the position to guard substantially against
20   this activity, as it is the custodian and guardian of this data.
21         96.108.        As a customer of AT&T, Mr. Ross is entitled to rely upon the
22   presumption that AT&T and the employees, representative and agents entrusted
23   with the performance of AT&T’s business have faithfully and honestly discharged
24   the duty owed to him by AT&T, and that they would not gain unauthorized access to
25   his account.
26         109.     The reasonableness of Mr. Ross’ expectations that AT&T would
27   safeguard his data is confirmed by the fact that the federal agency responsible for
28   overseeing AT&T’s duties to its customers, the FCC, has stated that it “fully
                                        – 41 –
                    Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 44 of 66




 1   expect[s] carriers to take every reasonable precaution to protect the confidentiality
 2   of proprietary or personal customer information.”65F92
                                                                                             Formatted: Indent: Left: 0.56", No bullets or
 3             F.           AT&T’s Misrepresentations and Omissions.                         numbering
 4           97.110.        AT&T’s Privacy Policy, and the “Privacy Commitments”
 5   included therein, falsely represents and fails to disclose material information about
 6   its data security practices.
 7           98.111.        In its Privacy Policy, AT&T promised to protect Mr. Ross’
 8   privacy and personal information, including by using “security safeguards.” AT&T
 9   further pledges that it will not sell customer data. These representations created an
10   expectation that Mr. Ross’ AT&T account and associated data would be safe and
11   secure, that employees, representatives and agents would not access his account
12   without authorization, that his data would be protected from unauthorized
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   92
          2007 CPNI Order ¶ 64.
                                          – 42 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 45 of 66




 1   disclosure, and that he could control how and when his data was accessed. Figure 5,
 2   immediately below, is an excerpt from AT&T’s Privacy Policy.
 3                                         Figure 5 93
 4         99.112.        AT&T’s representation that it “uses encryption and other
 5   security safeguards to protect customer data” is false and extremely misleading.
 6         100.113.       As alleged fully above, AT&T allowed its employees,
 7   representatives and agents to access Mr. Ross’ account, and the CPNI and other
 8   sensitive data contained therein, without his authorization. AT&T’s statement that it
 9   would use encryption and other security safeguards to protect customers’ data is
10   therefore a material misrepresentation.
11         101.114.       Upon information and belief, AT&T’s security safeguards were
12   inadequate, including its system which—upon information and belief—allowed an
13   individual employee, representative and agent to conduct SIM swaps without
14   adequate technical safeguards and oversight, even when that employee,
15   representative and agent authorizes a COAM SIM swap over the phone in violation
16   of company policy.
17         102.115.       “Having one employee who can conduct these SIM swaps
18   without any kind of oversight seems to be the real problem,” says Lieutenant John
19   Rose, a member of the California-based Regional Enforcement Allied Computer
20   Team (“REACT”), a multi-jurisdictional law enforcement partnership specializing
21   in cybercrime.67F94 “And it seems like [the carriers] could really put a stop to it if
22   there were more checks and balances to prevent that. It’s still very, very easy to SIM
23   swap, and something has to be done because it’s just too simple. Someone needs to
24   light a fire under some folks to get these protections put in place.”
25
26
27   93
        “Privacy Policy,” AT&T, attached hereto as Exhibit C.
     94
        Busting SIM Swappers and SIM Swap Myths,” K REBSONSECURITY (Nov. 18, 2018), available
28   at https://krebsonsecurity.com/2018/11/busting-sim-swappers-and-sim-swap-myths.
                                          – 43 –
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 46 of 66




 1          103.116.           AT&T failed to put in place adequate systems and procedures to
 2   prevent the unauthorized employee, representative and agent access to and sale take
 3   over of Mr. Ross’ account and related data. In connection with subsequent criminal
 4   investigations into Mr. Ross’ SIM swap, AT&T informed law enforcement that it
 5   had the capacity to see how many different SIM cards had been associated with the
 6   same single mobile phone’s IMEI.68F95 In other words, AT&T could see when one
 7   mobile phone had multiple SIM cards associated with it in a short amount of
 8   time.69F96
 9          104.117.           AT&T also informed law enforcement that the hacker involved
10   in Mr. Ross’ SIM swap had requested that eleven different phone numbers be moved
11   onto his phone (identified by its IMEI number) in the twenty-one days before Mr.
12   Ross’ swap.70F97 The hacker sometimes moved three different AT&T numbers
13   onto the same phone in a single day.71F98 AT&T certainly had the capability to see
14   this behavior, and could and should have flagged it as suspicious. If AT&T had
15   proper security safeguards in place, it would have recognized this behavior, flagged
16   it as suspicious, and prevented any further SIM swaps onto that phone – thereby
17   protecting Mr. Ross.
18          105.118.           Additionally, as alleged fully above, AT&T failed to establish a
19   consent mechanism that verified proper authorization before Mr. Ross’ data was
20   accessed and provided to third parties. AT&T’s statement that it would use
21   encryption and other security safeguards to protect customers’ data is therefore a
22   material misrepresentation. AT&T easily detected that the same phone was used in
23   eleven prior unauthorized SIM swaps before the unauthorized SIM swap on Mr.
                                                                                                  Formatted: Footnote Reference, Font:
24   Ross’ phone, and gave this information to the REACT cybercrime task force.77
25   However, AT&T did nothing to stop the hacker from using the same phone for
26
     95
        Ex. B. at pp. 8, 22.
27   96
        Id.
     97
        Id.
28   98
        Id. at 22.
                                              – 44 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 47 of 66




 1   multiple unauthorized SIM swaps, and had no voice biometric system or other
 2   solution in place to prevent the unauthorized SIM swaps.
 3         106.119.        AT&T’s representation that it “will protect [customers’] privacy
 4   and keep [their] personal information safe” is false and misleading.
 5         107.120.        As alleged fully above, AT&T failed to establish a consent
 6   mechanism that verified proper authorization before Mr. Ross’ account and the data
 7   therein were accessed and used without his authorization or consent and disclosed
 8   to third parties. Mr. Ross’ privacy and personal information was not safe, as
 9   demonstrated by the breach of his AT&T account. AT&T’s statement that it would
10   protect customers’ privacy and keep their personal information safe is therefore a
11   material misrepresentation.
12         108.121.        AT&T also makes numerous false or misleading representations
13   concerning its treatment of customers’ data that qualifies as CPNI under the FCA.
14         109.122.        AT&T explicitly and falsely represents in its Privacy Policy that
15   it does not “sell, trade or share” their CPNI:
16                  We do not sell, trade or share your CPNI with anyone
17                  outside of the AT&T family of companies* or our
                    authorized agents, unless required by law (example: a
18                  court order).72F99
19
           110.123.        As alleged fully above, AT&T and its employees,
20
     representatives and agents provided access to Mr. Ross’ CPNI to third-party
21
     hackers. This use was not required by law and was instead prohibited by law.
22
23
24
25
     99
26      “Customer Proprietary Network Information (CPNI),” AT&T, Ex. C at 31-32. The “AT&T
     family of companies” is defined as “those companies that provide voice, video and broadband-
27   related products and/or services domestically and internationally, including the AT&T local and
     long distance companies, AT&T Corp., AT&T Mobility, DIRECTV, and other subsidiaries or
28   affiliates of AT&T Inc. that provide, design, market, or sell these products and/or services.” Id.
                                              – 45 –
                     Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 48 of 66




 1               111.124.   AT&T also states that it only uses CPNI “internally” and its
 2   only disclosed use of CPNI is “among the AT&T companies and our agents in order
 3   to offer you new or enhanced services.”73F100
 4               112.125.   AT&TDefendants’ employees’, representatives’ and agents’ use
 5   of Mr. Ross’ account and related data as described herein was not for “internal”
 6   AT&T purposes, nor was it used to market AT&T services. AT&T’s statements
 7   regarding the use of customer CPNI are therefore material misrepresentations. Its
 8   failure to disclose this is a material omission.
 9               113.126.   AT&T also falsely represents that it “uses technology and
10   security features, and strict policy guidelines with ourselves and our agents, to
11   safeguard the privacy of CPNI.”
12               114.127.   As alleged fully above, AT&T and its agents failed to safeguard
13   Mr. Ross’ CPNI. Instead, it stored customer CPNI in such a way that unauthorized
14   access was easily obtained by employees and third parties. AT&T’s statements
15   regarding the technology and security features it uses to safeguard customer CPNI
16   are therefore material misrepresentations.
17               115.128.   AT&T was obligated to disclose the weaknesses and failures of
18   its account and data security practices, as AT&T had exclusive knowledge of
19   material facts not known or knowable to its customers, AT&T actively concealed
20   these material facts from Mr. Ross, and such disclosures were necessary to
21   materially qualify its representations that it took measures to protect consumer data
22   and to materially qualify its partial disclosures concerning its use of customers’
23   CPNI. Further, AT&T was obligated to disclose its practices under the FCA.
24               116.129.   A reasonable person would be deceived and misled by AT&T’s
25   misrepresentations, which clearly indicated that AT&T would safeguard its
26   customers’ personal information and CPNI.
27
28   100
           Id.
                                           – 46 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 49 of 66




 1         117.130.      AT&T intentionally misled Mr. Ross regarding its data security
 2   practices in order to maintain his business, make money from his account, and
 3   evade prosecution for its unlawful acts. Furthermore, AT&T has invested millions
 4   into ZenKey to profit from the SIM swap problem, thereby incentivizing itself (and
 5   its two primary competitors) to not timely solve the problem to protect its
 6   customers, for which other carriers have implemented highly effective solutions.
 7         131.    AT&T’s representations that it protected customers’ personal
 8   information, when in fact it did not, were false, deceptive, and misleading and
 9   therefore a violation of the FCA.
10
11    VI. CLAIMS FOR RELIEF
12                                     COUNT I
          Violations of The Federal Communications Act, 47 U.S.C. § 201 et seq.
13
           118.132.      Plaintiff Robert Ross realleges and incorporates all of the
14
     preceding paragraphs as though fully set forth in this cause of action.
15
           119.133.      AT&T hasDefendants have violated 47 U.S.C. § 222(a) by
16
     failing to protect the confidentiality of Mr. Ross’ CPNI, as detailed herein.
17
           120.134.      AT&T hasDefendants have violated 47 U.S.C. § 222(c) by
18
     using, disclosing, and/or permitting access to Mr. Ross’ CPNI without the notice,
19
     consent, and/or legal authorization required under the FCA, as detailed herein.
20
     AT&TDefendants also caused and/or permitted third parties to use, disclose, and/or
21
     permit access to Mr. Ross’ CPNI without the notice, consent, and/or legal
22
     authorization required under the FCA, as detailed herein.
23
           121.135.      As fully alleged above, Mr. Ross has suffered injury to his
24
     person, property, health, and reputation as a consequence of AT&T’sDefendants’
25
     violations of the FCA. Additionally, Mr. Ross has suffered emotional damages,
26
     including severe anxiety and depression, mental anguish, and suffering as a result of
27
     Defendants’ AT&T’s acts and practices. These emotional damages have led directly
28
                                         – 47 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 50 of 66




 1   to physical issues; for example, Mr. Ross began stress-eating which resulted in Mr.
 2   Ross gaining approximately 40 pounds in only a few months following the
 3   DefendantsAT&T-facilitated thefts.
 4         136.    Mr. Ross seeks the full amount of damages sustained as a
 5   consequence of Defendants’ AT&T’s violations of the FCA, together with
 6   reasonable attorneys’ fees, to be fixed by the Court and taxed and collected as part
 7   of the costs of the case. Mr. Ross also moves for a writ of injunction or other
 8   proper process, mandatory or otherwise, to restrain Defendants AT&T and its their
 9   officers, agents, or representatives from further disobedience of the 2007 and 2013
10   CPNI Orders, or to compel their obedience to the same.
11
                                        COUNT II
12            Violations of The California Unfair Competition Law (“UCL”)
13                 under the Unlawful, Unfair and Fraudulent Prongs,
                 California Business & Professional Code § 17200 et seq.
14
           122.137.       Plaintiff Robert Ross realleges and incorporates all of the
15
     preceding paragraphs as though fully set forth in this cause of action.
16
           123.138.       California’s Unfair Competition Law (UCL) prohibits any
17
     “unlawful, unfair or fraudulent business act or practice.” AT&T’sDefendants’
18
     business acts and practices complained of herein were unlawful, unfair, and
19
     fraudulent.
20
           124.139.       AT&T made material misrepresentations and omissions
21
     concerning its safeguarding of Mr. Ross’ CPNI. As alleged fully above, a
22
     reasonable person would attach importance to the privacy of his sensitive account
23
     data in determining whether to contract with a mobile phone provider.
24
           125.140.       AT&TDefendants had a duty to disclose the nature of its their
25
     inadequate security practices and failures in hiring, training, and supervising staff.
26
     AT&TDefendants had exclusive knowledge of material facts not known or
27
28
                                          – 48 –
                  Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 51 of 66




 1   knowable to its AT&T customers and Defendants AT&T actively concealed these
 2   material facts from its customers.
 3         126.141.       Further, additional disclosures were necessary to materially
 4   qualify AT&T’s representations that it did not sell consumer data and took measures
 5   to protect that data, and its partial disclosures concerning its use of customers’
 6   CPNI. AT&T was obligated to disclose its practices, as required by the FCA. The
 7   magnitude of the harm suffered by Mr. Ross underscores the materiality of AT&T’s
 8   omissions.
 9         127.142.       A reasonable person, such as Mr. Ross, would be deceived and
10   misled by AT&T’s misrepresentations, which indicated that Defendants AT&T
11   would safeguard its customers’ personal and proprietary information.
12         128.143.       AT&T intentionally misled its customers regarding its data
13   protection practices in order to attract customers and evade prosecution for its
14   unlawful acts.
15         129.144.       Defendants’ AT&T’s actions detailed herein constitute an
16   unlawful business act or practice. As alleged herein, Defendants’ AT&T’s conduct
17   is a violation of the California constitutional right to privacy and, the FCA, and the
18   CLRA.
19         130.145.       Defendants’ AT&T’s actions detailed herein constitute an unfair
20   business act or practice.
21         131.146.       Defendants’ AT&T’s conduct lacks reasonable and legitimate
22   justification in that Mr. Ross has been misled as to the nature and integrity of
23   AT&T’s goods and services and has suffered injury as a result.
24         132.147.       The gravity of the harm caused by Defendants’ AT&T’s
25   practices far outweigh the utility of AT&T’stheir conduct. Defendants’ AT&T’s
26   practices were contrary to the letter and spirit of the FCA and its corresponding
27   regulations, which require mobile carriers to disclose customers’ CPNI only upon
28   proper notice, consent, and authorization, and aims to vest carrier customers with
                                         – 49 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 52 of 66




 1   control over their data. Due to the surreptitious nature of Defendants’ AT&T’s
 2   actions, Mr. Ross could not have reasonably avoided the harms incurred as a result.
 3          133.148.      As the FCA establishes, it is against public policy to allow
 4   carrier employees or other third parties to access, use, or disclose
 5   telecommunications customers’ sensitive account information. The effects of
 6   Defendants’ AT&T’s conduct are comparable to or the same as a violation of the
 7   FCA.
 8          134.149.      Defendants’ AT&T’s actions detailed herein constitute a
 9   fraudulent business act or practice.
10          135.150.      As established herein, Mr. Ross has suffered injury in fact and
11   economic harm as a result of AT&T’s unfair competition. Additionally, had
12   Defendants AT&T disclosed the true nature and extent of its their data security and
13   protection practices—and the flaws inherent in theirits systems—and its their
14   unwillingness to properly protect its customers, Mr. Ross would not have
15   subscribed to or paid as much money for AT&T’s mobile services.
16          136.151.      Mr. Ross seeks injunctive and declaratory relief for Defendants’
17   AT&T’s violations of the UCL. Mr. Ross seeks public injunctive relief against
18   Defendants’ AT&T’s unfair and unlawful practices in order to protect the public and
19   restore to the parties in interest money or property taken as a result of Defendants’
20   AT&T’s unfair competition. Mr. Ross seeks a mandatory cessation of Defendants’
21   AT&T’s practices, and proper safeguarding of AT&T account data.
22
                                         COUNT III
23              Violations of the California Constitutional Right to Privacy
24          137.152.      Plaintiff Robert Ross realleges and incorporates all of the
25   preceding paragraphs as though fully set forth in this cause of action.
26          138.153.      The California Constitution declares that, “All people are by
27   nature free and independent and have inalienable rights. Among these are enjoying
28
                                            – 50 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 53 of 66




 1   and defending life and liberty, acquiring, possessing, and protecting property, and
 2   pursuing and obtaining safety, happiness, and privacy.” Cal. Const. Art. I, § 1.
 3         139.154.      Mr. Ross has a reasonable expectation of privacy in his mobile
 4   device and his AT&T account information.
 5         140.155.      Defendants AT&T intentionally intruded on and into Mr. Ross’
 6   solitude, seclusion, or private affairs by allowing its employees and third parties to
 7   improperly access Mr. Ross’ confidential AT&T account information without proper
 8   consent or authority.
 9         141.156.      The reasonableness of Mr. Ross’ expectations of privacy is
10   supported by AT&T and its agents’ unique position to safeguard his account data,
11   including the sensitive and confidential information contained therein, and protect
12   Mr. Ross from SIM swap attacks.
13         142.157.      AT&T and its agents’ intrusions into Mr. Ross’ privacy are
14   highly offensive to a reasonable person. This is evidenced by federal legislation
15   enacted by Congress and rules promulgated and enforcement actions undertaken by
16   the FCC aimed at protecting AT&T customers’ sensitive account data from
17   unauthorized use or access.
18         143.158.      The offensiveness of Defendants’ AT&T’s conduct is
19   heightened by its AT&T’s material misrepresentations to Mr. Ross concerning the
20   safety and security of his account.
21         144.159.      Mr. Ross suffered great personal and financial harm by the
22   intrusion into his private affairs, as detailed throughout this Complaint.
23         145.160.      Defendants’ AT&T’s actions and conduct complained of herein
24   were a substantial factor in causing the harm suffered by Mr. Ross. But for
25   AT&TDefendants’ agents’ and employees’ unauthorized access to Mr. Ross’ account
26   and AT&T’s failure to protect Mr. Ross from such harm through adequate security
27   and oversight systems and procedures, Mr. Ross would not have had his personal
28   privacy repeatedly violated and would not have been a victim of SIM swap theft
                                       – 51 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 54 of 66




 1   resulting in his loss of $1,000,000 in cash and the breach of sensitive personal
 2   information.
 3         161.     As a result of Defendants’ AT&T’s actions, Mr. Ross seeks nominal
 4   and punitive damages in an amount to be determined at trial. Mr. Ross seeks
 5   punitive damages because Defendants’ AT&T’s actions were malicious, oppressive,
 6   and willful. Defendants AT&T knew or should have known about the risks faced by
 7   Mr. Ross, and the grave consequences of such risks. Nonetheless, Defendants
 8   AT&T utterly failed to protect Mr. Shapiro Ross, and instead, AT&T has invested
 9   millions of dollars into a scheme to profit from SIM swaps through ZenKey–
10   instead allowing its employees to profit to his detriment. Punitive damages are
11   warranted to deter DefendantsAT&T from engaging in future misconduct.
12
13                                        COUNT IV
                                          Negligence
14
           146.162.       Plaintiff Robert Ross realleges and incorporates all of the
15
     preceding paragraphs as though fully set forth in this cause of action.
16
           147.163.         Defendants AT&T owed a duty to Mr. Ross—arising from the
17
     sensitivity of his AT&T account information and the foreseeability of harm to Mr.
18
     Ross should Defendants AT&T fail to safeguard and protect such data—to exercise
19
     reasonable care in safeguarding his sensitive personal information. This duty
20
     included, among other things, designing, maintaining, monitoring, and testing
21
     AT&T’s and its agents’, partners’, and independent contractors’ systems, protocols,
22
     and practices to ensure that Mr. Ross’ information was adequately secured from
23
     unauthorized access.
24
           148.164.       Federal law and regulations, as well as AT&T’s privacy policy,
25
     acknowledge AT&T’sDefendants’ duty to adequately protect Mr. Ross’ confidential
26
     account information.
27
28
                                         – 52 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 55 of 66




 1         149.165.        Defendants AT&T owed a duty to Mr. Ross to protect his
 2   sensitive account data from unauthorized use, access, or disclosure. This included a
 3   duty to ensure that his CPNI was used, accessed, or disclosed only with proper
 4   consent.
 5         150.166.        Defendants AT&T owed a duty to Mr. Ross to implement a
 6   system to safeguard against and detect unauthorized access to Mr. Ross’ AT&T data
 7   in a timely manner.
 8         151.167.        Defendants AT&T owed a duty to Mr. Ross to disclose the
 9   material fact that its their data security practices were inadequate to safeguard Mr.
10   Ross’ AT&T account data from unauthorized access by its own employees and
11   others.
12         152.168.        AT&T had a special relationship with Mr. Ross due to its status
13   as his telecommunications carrier, which provided an independent duty of care.
14   AT&T had the unique ability to protect its systems and the data it stored thereon
15   from unauthorized access.
16         153.169.        Mr. Ross’ willingness to contract with AT&T, and thereby
17   entrust AT&T with his confidential and sensitive account data, was predicated on
18   the understanding that AT&T and its agents would undertake adequate security and
19   consent precautions.
20         154.170.        Defendants AT&T breached its their duties by, inter alia: (a)
21   failing to implement and maintain adequate security practices to safeguard Mr.
22   Ross’ AT&T account and data—including his CPNI—from unauthorized access, as
23   detailed herein; (b) failing to detect unauthorized accesses in a timely manner; (c)
24   failing to disclose that AT&T’stheir data security practices were inadequate to
25   safeguard Mr. Ross’ data; (d) failing to supervise its their agents and employees and
26   prevent employees them from accessing and utilizing Mr. Ross’ AT&T account and
27   data without authorization; and (e) failing to provide adequate and timely notice of
28   unauthorized access.
                                          – 53 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 56 of 66




 1         155.171.      Defendants were AT&T was also negligent in its their
 2   authorization of Mr. Ross’ SIM card swap. Defendants AT&T knew or should have
 3   known that at least ten different AT&T numbers had been moved to the same
 4   mobile phone (identified by its IMEI) in the days weeks leading up to Mr. Ross’
 5   SIM swap. Defendants AT&T knew or should have known that this was highly
 6   suspicious. Nevertheless, Defendants AT&T effectuated the transfer of Mr. Ross’
 7   AT&T account to this same mobile phone. Defendants AT&T had the technical
 8   capacity to track this behavior—as reflected in its willingness to do so quickly for
 9   law enforcement—but nonetheless failed to utilize it for the benefit and protection
10   of Mr. Ross.
11         156.172.      But for Defendants’ AT&T’s breaches of its their duties, Mr.
12   Ross’ data would not have been accessed by unauthorized individuals.
13         157.173.      Mr. Ross was a foreseeable victim of Defendants’ AT&T’s
14   inadequate data security practices and consent mechanisms. As alleged fully above,
15   AT&T and its agents knew or should have known that SIM swaps presented a
16   serious threat to its customers, including Mr. Ross, before Mr. Ross’ account was
17   breached for the first time. Defendants AT&T also knew or should have known that
18   improper procedures and systems to safeguard customer data could allow its their
19   agents and employees to authorize customers’ accounts and data, as occurred in the
20   2015 FCC enforcement action.
21         158.174.      AT&TDefendants knew or should have known that
22   unauthorized access would cause damage to Mr. Ross. AT&T admitted that
23   unauthorized account access presents a significant threat to its customers, and it
24   became aware during its 2015 FCC enforcement action of the harms caused by
25   unauthorized account access.
26         159.175.      Defendants’ AT&T’s negligent conduct provided a means for
27   unauthorized individuals to access Mr. Ross’ AT&T account data, take over control
28   of his mobile phone, and use such access to hack into numerous online accounts in
                                        – 54 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 57 of 66




 1   order to rob Mr. Ross and steal his personal information. As a result of Defendants’
 2   failure to prevent unauthorized accesses, Mr. Ross suffered grave injury, as alleged
 3   fully above, including severe emotional distress. This emotional distress arose out
 4   of Defendants’ breach of their legal duties. The damages Mr. Ross suffered were a
 5   proximate, reasonably foreseeable result of Defendants’ breaches of their duties.
 6   Therefore, Mr. Ross is entitled to damages in an amount to be proven at trial.
                                                                                              Formatted: Not Expanded by / Condensed by
 7         160.176.      The injury and harm suffered by Mr. Ross was the reasonably
                                                                                              Formatted: Not Expanded by / Condensed by
 8   foreseeable result of AT&T’s failure to exercise reasonable care in safeguarding and
                                                                                              Formatted: Not Expanded by / Condensed by
 9   protecting Mr. Ross’s Personal Information, including his CPI and CPNI. AT&T’s
                                                                                              Formatted: Not Expanded by / Condensed by
10   misconduct as alleged herein is malice, fraud or oppression under Civil Code §
                                                                                              Formatted: Not Expanded by / Condensed by
11   3294(c)(1) and (2) in that it was despicable conduct carried on by AT&T with a
                                                                                              Formatted: Not Expanded by / Condensed by
12   willful and conscious disregard of the rights or safety of Mr. Ross and despicable
                                                                                              Formatted: Not Expanded by / Condensed by
13   conduct that has subjected Mr. Ross to cruel and unjust hardship in conscious
                                                                                              Formatted: Not Expanded by / Condensed by
14   disregard of his rights. As a result, Mr. Ross is entitled to punitive damages against
                                                                                              Formatted: Not Expanded by / Condensed by
15   AT&T under Civil Code § 3294(a). Mr. Ross further alleges on information and
                                                                                              Formatted: Not Expanded by / Condensed by
16   belief that Bill O’Hern, who has been in charge of security at AT&T since 2016, and
                                                                                              Formatted: Not Expanded by / Condensed by
17   David S. Huntley, who has been in charge of privacy, had advance knowledge of the
                                                                                              Formatted: Not Expanded by / Condensed by
18   inadequacies of AT&T’s security, the participation of AT&T employees in evading          Formatted: Not Expanded by / Condensed by

19   or bypassing security, and they committed or ratified the acts of oppression, fraud or   Formatted: Not Expanded by / Condensed by

                                                                                              Formatted: Not Expanded by / Condensed by
20   malice alleged herein.
21
                                                                                              Formatted: Underline, Font color: Dark Red
22                                        COUNT V
                                                                                              Formatted: Line spacing: Exactly 24 pt, No bullets or
23                                       Concealment                                          numbering

24          177. Plaintiff Robert Ross realleges and incorporates all of the preceding        Formatted: No bullets or numbering
                                                                                              Formatted: Font: Times New Roman, 14 pt, Underline,
25   paragraphs as though fully set forth in this cause of action.                            Font color: Dark Red

26          178. As alleged above, AT&T, including Chief Security Officer Bill                Formatted: Underline, Font color: Dark Red
                                                                                              Formatted: Font: (Default) Times New Roman,
27   O’Hern and Chief Compliance Officer David S. Huntley, who are respectively in            Underline, Font color: Dark Red

     charge of AT&T’s security and privacy protections, knew that its data security           Formatted: Font: (Default) Times New Roman, 14 pt,
28                                                                                            Underline, Font color: Dark Red

                                         – 55 –
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 58 of 66




 1   measures were grossly inadequate, that its employees and agents could readily
 2   bypass the procedures, that its employees actively cooperated with hackers and
 3   thieves, and that it was incapable of living up to its commitments to consumers,
                                                                                              Formatted: Underline, Font color: Dark Red
 4   including to Mr. Ross, under state and federal law, as well as under its own Privacy
                                                                                              Formatted: Font: (Default) Times New Roman, 14 pt,
 5   Policy, to protect his Personal Information, including CPI and CPNI.                     Underline, Font color: Dark Red
                                                                                              Formatted: Underline, Font color: Dark Red
 6         179. Mr. Ross was unaware that AT&T’s security measures did not include
 7   low cost and readily available solutions which would have prevented his SIM swap
 8   and resulting theft.
 9         180. AT&T, including Mr. O’Hern and Mr. Huntley, knew or should have
10   known from prior incidents and contacts with law enforcement that its system was
11   subject to SIM swap fraud, that its employees cooperated with hackers in such
12   fraud, that such fraud was prevalent in the cryptocurrency community, and that its
13   security measures were ineffective in preventing the fraud. Mr. O’Hern should
14   have been well aware of this because he is in charge of security and AT&T and Mr.
15   Huntley should have known because he is in charge of insuring that AT&T protects
16   the privacy of its customers.
17         181. AT&T did not disclose these things to Mr. Ross and willfully deceived
18   Mr. Ross by concealing the true facts concerning its data security, which AT&T
19   was legally obligated and had a duty to disclose. It did so in order to induce Mr.
20   Ross to remain as its customer.
21         182. Had AT&T disclosed the true facts about its dangerously poor data
22   security practices and that is was motivated to profit from SIM swaps rather than
23   correct the problem, Mr. Ross would have taken further measures to protect himself
24   and would have ceased being a customer of AT&T.
25         183. Mr. Ross justifiably relied on AT&T to provide accurate and complete
26   information about its data security in continuing to be AT&T’s customer. Rather
27   than disclosing the inadequacies in its security, including the additional security it
28   encouraged Mr. Ross to place on his account, AT&T willfully suppressed any
                                      – 56 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 59 of 66




 1   information relating to such inadequacies.
 2          184. AT&T’s actions are “deceit” under Cal. Civ. Code § 1710 in that they
 3   are the suppression of a fact by one who is bound to disclose it, or who gives
 4   information of other facts which are likely to mislead for want of communication
 5   of that fact Because of the deceit by AT&T, it is liable under Cal. Civ. Code§ 1709
 6   for “any damage which [Mr. Ross] thereby suffers.”
 7          185. Because of this deceit by Defendants, Mr. Ross’s Personal
 8   Information, including his CPI and CPNI, as described above, was compromised
 9   by hackers and he was deprived of $1 million. The connection between AT&T, the
10   SIM swap and the loss of Mr. Ross’s funds is alleged hereinabove. In addition, Mr.
11   Ross’s Personal Information is now easily available to hackers, including through
12   the Dark Web. Mr. Ross is further damaged to the extent of the amounts that he has
13   paid AT&T for wireless services, because those services were either worth nothing
14   or worth less than was paid for them because of lack of security. Mr. Ross has also
15   suffered substantial out-of-pocket costs because of AT&T’s inadequate security.
                                                                                           Formatted: Indent: Left: 0", First line: 0.5", Add space
16          186. Because AT&T’s deceit is fraud under Civil Code § 3294(c)(3) ,and         between paragraphs of the same style, No
                                                                                           widow/orphan control, Hyphenate, Don't adjust space
17   AT&T’s conduct was done with malice, fraud and oppression, Mr. Ross is entitled       between Latin and Asian text, Don't adjust space
18                                                                                         between Asian text and numbers, Tab stops: 0.74", Left
     to punitive damages under Civil Code § 3294(a). Mr. Ross further allegeson            + 0.74", Left
19   information and belief that Bill O’Hern, who has been in charge of security at
20   AT&T since 2016, and David S. Huntley, who has been in charge of privacy, had
21   advance knowledge of the inadequacies of AT&T’s security, the participation of
22   AT&T employees in evading or bypassing security, and they committed or
                                                                                           Formatted: Font color: Dark Red
23   ratifiedthe acts of oppression, fraud or malice alleged herein.
24
25                                      COUNT VI
                           Negligent Supervision and Entrustment
26
           161.187.      Plaintiff Robert Ross realleges and incorporates all of the
27
     preceding paragraphs as though fully set forth in this cause of action.
28
                                         – 57 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 60 of 66




 1         162.188.      AT&T conducts its business activities through employees or
 2   other agents, including One Touch Direct and One Touch Direct-SA.
 3         163.189.      AT&T isDefendants are liable for harm resulting from theirits
 4   agents’ and employees’ because AT&Tthey was reckless or negligent in employing
 5   and/or entrusting agents and employees in work involving the risk of harm to
 6   others, including Mr. Ross.
 7         164.190.      On information and belief, AT&TDefendants knew or had
 8   reason to believe that its their agents and employees were unfit and failed to
 9   exercise reasonable care in properly investigating and overseeing them. AT&T was
10   negligent in supervising these employeesits agents and in entrusting them with what
11   it knew to be highly sensitive confidential information. One Touch Direct and One
12   Touch Direct-SA were negligent in supervising their agents and employees and in
13   entrusting them with what they knew to be highly sensitive confidential
14   information. AT&T Defendants knew or had reason to know that its their agents
15   and employees were likely to harm others in view of the work AT&T entrusted to
16   them. Specifically, AT&T entrusted its agents and employees with the
17   responsibility to conduct SIM card changes without sufficient oversight – as
18   demonstrated by an AT&T employeethe representaive and agent effectuating the
19   October 2018 SIM swap on Mr. Ross’ account despite AT&T’s policy disallowing
20   COAM SIM changes over the phone.
21         165.191.      Additionally, as alleged fully above, the hacker involved in Mr.
22   Ross’ SIM swap had associated numerous different SIM cards with the same device
23   IMEI in the days leading up to Mr. Ross’ attack. Despite the highly suspicious
24   nature of this activity, and AT&T’s ability to track such requests, AT&T and its
25   agents failed to put any additional protections on customer accounts to prevent its
26   employees from approving additional SIM swaps to the same IMEI.
27         166.192.      Upon information and belief, AT&TDefendants failed to
28   exercise due care in selecting its their agents and employees, and thereby
                                           – 58 –
               Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 61 of 66




 1   negligently or recklessly employed employees to do acts—including accessing
 2   customer accounts and effectuating SIM swaps—which necessarily brought them in
 3   contact with others, including Mr. Ross, while in the performance of those duties.
 4         167.193.       AT&T’sDefendants’ acts, as alleged herein, were negligent in
 5   that they created the risk of unauthorized account access, SIM card changes, and the
 6   damages resulting therefrom.
 7         168.194.       AT&TDefendants also failed to properly supervise its their
 8   agents and employees, and instead continued to negligently entrust them with
 9   sensitive customer data. On information and belief, had AT&T not contracted out
10   customer service functions to third parties such as One Touch Direct and One Touch
11   Direct-SA, and had One Touch Direct or One Touch Direct-SA fired the involved
12   AT&T employee or employeesthe employee when they first began to exhibit
13   suspicious SIM swap activity—including but not limited to approving SIM changes
14   that violated AT&T policy—Mr. Ross would not have been injured.
15         169.195.       On information and belief, had AT&TDefendants built a system
16   to effectively authenticate and verify consumer consent before allowing its agents
17   or employees to access their CPNI—as required by the FCA—Mr. Ross would not
18   have been injured.
19         170.196.       On information and belief, had AT&TDefendants prevented
20   individual employees from unilaterally performing SIM swaps without proper
21   oversight, Mr. Ross would not have been injured.
22         171.197.       In sum, AT&TDefendants gave its their agents and employees
23   the tools and opportunities they needed to gain unauthorized access to Mr. Ross’
24   account and failed to prevent them from doing so, thereby allowing them to use
25   AT&T’s systems to perpetuate privacy breaches and thefts against Mr. Ross.
26         172.198.       The involved AT&TDefendants’ agent(s’) and employee(s’)
27   actions have a causal nexus to their employment. Mr. Ross’ injuries arose out of his
28   contract with AT&T as his carrier, and AT&T’s access to his CPNI and account data
                                         – 59 –
                 Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 62 of 66




 1   as a result. The risk of injury to Mr. Ross was inherent in the AT&T working
 2   environment.
 3         199.     Mr. Ross’ injury was also foreseeable. As alleged fully above,
 4   AT&TDefendants were was aware of the risks that SIM swaps presented to their
 5   AT&T customers. AT&T wasDefendants were also aware that its AT&T customers’
 6   accounts were vulnerable to unauthorized access by its their agents and employees,
 7   as demonstrated in the 2015 FCC enforcement action. Furthermore, Mr. Ross’
 8   injury was foreseeable as AT&TDefendants could have and should have seen that
 9   the same hacker phone had been used in multiple previous unauthorized SIM
10   swaps.
11
12                                        COUNT VI
               Violations of California’s Consumers Legal Remedies Act (“CLRA”),
13                              California Civil Code § 1750 et seq.
14            173. Plaintiff Robert Ross realleges and incorporates all of the preceding
15   paragraphs as though fully set forth in this cause of action.
16            174. Through his counsel, Mr. Ross sent AT&T two letters via certified
17   mail on August 9, 2019 and September 13, 2019. These letters identified the
18   violations Mr. Ross planned to allege against AT&T under the CLRA. In response
19   to these letters, AT&T did not provide any meaningful settlement offer to Mr. Ross.
20            175. As an AT&T customer, Mr. Ross engaged in transactions with AT&T
21   concerning his mobile service. Mr. Ross sought and acquired services from AT&T
22   for his personal, family and household purposes.
23            176. AT&T has engaged in unfair methods of competition and unfair or
24   deceptive acts or practices intended to result and which did result in the sale of
25   mobile services to Mr. Ross, as detailed herein.
26            177. AT&T’s acts and representations concerning the safeguards it employs
27   to protect consumer account data—including Mr. Ross’ data—is likely to mislead
28   reasonable consumers, including Mr. Ross, as detailed herein.
                                      – 60 –
                Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 63 of 66




 1         178. AT&T has represented that its goods or services have characteristic
 2   and/or benefits that they do not have. Specifically, AT&T represented that, in
 3   purchasing AT&T mobile service and using AT&T-compatible phones, Mr. Ross’
 4   confidential data would be safeguarded and protected as alleged fully above.
 5         179. In actuality, as alleged fully above, AT&T’s mobile service did not
 6   protect and/or safeguard Mr. Ross’ data from unauthorized access, and AT&T’s
 7   employees did in fact obtain unauthorized access to customers’ personal
 8   information, as detailed herein.
 9         180. AT&T’s misrepresentations and omissions concerning its safeguarding
10   of customers’ account data were materially misleading. As alleged fully above, a
11   reasonable person would attach importance to the privacy of his sensitive account
12   data in determining whether to contract with a mobile phone provider.
13         181. AT&T was obligated to disclose the shortcomings of its data
14   protection practices, as AT&T had exclusive knowledge of material facts not
15   known or knowable to its customers, AT&T actively concealed these material facts
16   from its customers, and such disclosures were necessary to materially qualify its
17   representations that it took measures to protect consumer data and its partial
18   disclosures concerning its use of customers’ CPNI. Further admissions were
19   necessary to prevent AT&T’s statements from misleading the public in light of the
20   undisclosed facts concerning its security procedures.
21         182. Further, AT&T was obligated to disclose its practices—by seeking
22   consent beforehand or informing customers of breaches in the aftermath—under
23   the FCA.
24         183. AT&T’s actions and conduct complained of herein were a substantial
25   factor in causing the harm suffered by Mr. Ross, as alleged fully above.
26         184. Mr. Ross seeks injunctive relief, damages—including actual, statutory,
27   and punitive damages—and attorneys’ fees for AT&T’s violations of the CLRA.
28   He seeks public injunctive relief against AT&T’s unfair and unlawful practices in
                                        – 61 –
                 Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 64 of 66




 1   order to protect the public and restore to the parties in interest money or property
 2   taken as a result of AT&T’s unfair methods of competition and unfair or deceptive
 3   acts or practices. Mr. Ross seeks a mandatory cessation of AT&T’s practices and
 4   proper safeguarding of confidential customer account data.
 5                                      COUNT VII
           Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030
 6
           185.200.      Plaintiff Robert Ross realleges and incorporates all of the
 7
     preceding paragraphs as though fully set forth in this cause of action.
 8
           186.201.      Mr. Ross’ mobile device is capable of connecting to the
 9
     Internet.
10
           187.202.      AT&TDefendants’ agents and employees, in the scope of their
11
     employment, intentionally accessed Mr. Ross’ mobile device, and assisted others in
12
     accessing his mobile device, without Mr. Ross’ authorization, in order to assist
13
     hackers in their theft of Mr. Ross.
14
           188.203.      The AT&TDefendants agents and employees took these actions
15
     knowing that they would cause damage to Mr. Ross’ mobile device, as well as
16
     damage to the information located on his mobile device.
17
           189.204.      The AT&TDefendants agents and employees caused Mr. Ross’
18
     mobile device and much of the data on it to be unusable to him.
19
           190.205.      Because of the AT&TDefendants’ agents’ and employees’
20
     actions, Mr. Ross suffered damage to his mobile device and damage to information
21
     on his mobile device, including being unable to access information and data on his
22
     mobile device and being unable to access his personal accounts, including his
23
     personal (e.g. Gmail) and financial (e.g. cryptocurrency and PayPal) accounts.
24
           191.206.      The act of swapping Mr. Ross’ AT&T mobile SIM card was in
25
     the scope of the AT&TDefendants’ agents and employees’ work.
26
           207.    Further, Mr. Ross spent in excess of $5,000 investigating who
27
     accessed his mobile device and damaged information on it.
28
                                           – 62 –
                 Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 65 of 66




 1
 2    VII. PRAYER FOR RELIEF
 3         192.208.        WHEREFORE, Plaintiff Robert Ross requests that judgment be
 4   entered against Defendants and that the Court grant the following:
 5          A.    Judgment against Defendants for Plaintiff’s asserted causes of action;
 6          B.    Public injunctive relief requiring cessation of Defendant’s’ acts and
 7                practices complained of herein pursuant to, inter alia, Cal. Bus. &
 8                Prof. Code § 17200, and 47 U.S.C. § 401(b), and Cal. Civ Code §
 9                1780;;
10          C.    Pre- and post-judgment interest, as allowed by law;
11          D.    An award of monetary damages, including punitive damages, as
12                allowed by law;
13          E.    Reasonable attorneys’ fees and costs reasonably incurred, including
14                but not limited to attorneys’ fees and costs pursuant to 47 U.S.C. §
15                206; and
16          F.    Any and all other and further relief to which Plaintiff may be entitled.
17
18                              DEMAND FOR JURY TRIAL
19          Plaintiff demands a trial by jury of all issues so triable.
20
        DATED:
21
22                                            CHRISTOPHER GRIVAKES                           Formatted: Indent: Left: 2.69", First line: 0.31"
                                              AFFELD GRIVAKES LLP
23
24
25                                            By: /s/ DRAFT                                  Formatted: Not Highlight
26                                                               Christopher Grivakes
27                                            Attorneys for Plaintiff ROBERT ROSS

28
                                         – 63 –
             Case 4:19-cv-06669-JST Document 58-3 Filed 08/25/20 Page 66 of 66




 1
     Dated: October 17, 2019            Respectfully submitted,
 2
 3                                            /s/ Thomas D. Warren
                                        Thomas D. Warren (SBN 160921)
 4                                      twarren@piercebainbridge.com
 5                                      Andrew Calderón (SBN 316673)
                                        acalderon@piercebainbridge.com
 6                                      PIERCE BAINBRIDGE BECK PRICE
                                        & HECHT LLP
 7                                      355 S. Grand Avenue, 44th Floor,
 8                                      Los Angeles, CA 90071
                                        Telephone: (213) 262-9333
 9                                      Facsimile: (213) 279-2008
10                                      Dwayne D. Sam (pro hac application
11                                      forthcoming)
                                        dsam@piercebainbridge.com
12                                      PIERCE BAINBRIDGE BECK PRICE
13                                      & HECHT LLP
                                        600 Pennsylvania Avenue NW
14                                      South Tower, Suite 700
15                                      Washington, DC 20004
                                        Telephone: (202) 843-8342
16                                      Facsimile: (646) 968-4125
17
18
19
20
21
22
23
24
25
26
27
28
                               – 64 –
